Exhibit 10.2

 

Prepared By:

Eric D. Rapkin, Esq.

Akerman Senterfitt

Las Olas Centre II

350 East Las Olas Boulevard, Suite 1600

Ft. Lauderdale, Florida 33301

 

Record and Return to:

 

 

 

PORT EVERGLADES INTERMODAL CONTAINER TRANSFER FACILITY

LEASE AND OPERATING AGREEMENT

 

THIS PORT EVERGLADES INTERMODAL CONTAINER TRANSFER FACILITY LEASE AND OPERATING
AGREEMENT (the “Agreement”) is made by and between BROWARD COUNTY, a political
subdivision of the State of Florida, acting by and through its Board of County
Commissioners (hereinafter referred to as the “County”), and FLORIDA EAST COAST
RAILWAY, L.L.C., a Florida limited liability company (hereinafter referred to
as “FEC”) (and the County and FEC are individually referred to as a “Party” and
collectively referred to as the “Parties”).

 

RECITALS

 

A.                                   WHEREAS, County owns and has jurisdiction
over the development, operation, and maintenance of Port Everglades in Broward
County, Florida, and

 

B.                                     WHEREAS, FEC is a rail carrier that
operates in interstate commerce on lines in the State of Florida; and

 

C.                                     WHEREAS, County wishes to make certain
land in the Southport portion of its Port Everglades facility available for the
construction and operation of an ICTF as defined below; and

 

D.                                    WHEREAS, FEC at its expense wishes to
finance, design, develop, construct, own, maintain, and operate an ICTF within
the Southport area of Port Everglades; and

 

E.                                      WHEREAS, the County and FEC have entered
into that certain Memorandum of Understanding dated August 23, 2011, as amended,
that sets forth the Parties’ preliminary understanding with respect to certain
terms and conditions for the proposed ICTF at Port Everglades; and

 

1

--------------------------------------------------------------------------------


 

F.                                      WHEREAS, the Parties desire to enter
into this Agreement with respect to the Premises hereinafter described.

 

COVENANTS

 

NOW THEREFORE, in consideration of the foregoing Recitals (which are hereby
incorporated into this Agreement) and in consideration of the mutual terms,
conditions, promises, covenants, and payments hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS/EXHIBITS

 

1.1                                 Definitions.  The following terms shall have
the following meanings:

 

(a)                                  “Agreement” means this Agreement between
FEC and the County, and all of the exhibits attached hereto, which exhibits are
made a part hereof.

 

(b)                                 “Assignment” is defined in Section 8.1,
below.

 

(c)                                  “Cessation of Use” is defined in
Section 10.4, below.

 

(d)                                 “City” means the City of Hollywood, Florida.

 

(e)                                  “Consumer Price Index” is defined in
Section 6.3, below.

 

(f)                                    “CPI Index Number” is defined in
Section 6.3, below.

 

(g)                                 “CPI Multiplier” is defined in Section 6.3,
below.

 

(h)                                 “Days” shall mean calendar days, unless a
different meaning is stated in the text.

 

(i)                                     “Domestic Cargo” is defined in
Section 6.1, below.

 

(j)                                     “Effective Date” means the last date
upon which a Party executes this Agreement.

 

(k)                                  “FDOT” means the Florida Department of
Transportation.

 

(l)                                     “Force Majeure Event” is defined in
Section 15.1, below.

 

(m)                               “Grant Funds” is defined in Section 8.4,
below.

 

(n)                                 “ICTF” or “Facility” means the Intermodal
Container Transfer Facility to be constructed on the Land.  Generally, the ICTF
will include both domestic and international intermodal operations, each of
which will have separate gate entrances.  The Facility will include wide-span
electric cranes or other equipment that accomplishes the same objective to
quickly transfer

 

2

--------------------------------------------------------------------------------


 

containers to and from railcars; allow for the building of up to 9,000-foot-long
trains by providing approximately 18,000 feet of working track; provide adequate
storage for trailers, reefer cargos, and containers; and allow for a throughput
of up to 400,000 twenty-foot equivalent units (TEUs) annually.  The ICTF project
also includes a double track spur from the FEC mainline to the ICTF which will
run under the Eller Drive overpass.  A conceptual sketch layout of the ICTF is
attached hereto as Exhibit A.

 

(o)                                 “Initial Term” is defined in Section 2.1,
below.

 

(p)                                 “Land” or “Premises” means that certain
parcel of real property owned by the County in the Southport portion of the
County’s Port Everglades facility and consisting of approximately forty-two and
one-half (42.5) acres, as set forth in the conceptual sketch layout attached
hereto as Exhibit A hereto. Following final design of the ICTF by FEC, a final
legal description of the “Premises” will be prepared by FEC at its sole expense
and provided to the Port Everglades Chief Executive for final review and
approval.  Following such review and written approval, the final legal
description of the Premises will be incorporated into this Agreement as
Exhibit B and made a part hereof.  In no event shall the final legal description
of the Premises include any County owned land outside the boundaries of the
conceptual sketch layout of the ICTF mutually agreed to between the parties or
exceed a total of forty-two and one-half (42.5) acres.

 

(q)                                 “Maintenance Standards” means the standards
of maintenance, repair, and operations maintained by owners/operators of
comparable intermodal transfer facilities in comparable markets in the State of
Florida in accordance with reasonable commercial practices then in use.  The
electric cranes and railroad tracks will be maintained at a level to ensure that
they remain in substantially the same condition as when originally installed on
the Premises to effectuate the goals and objectives of this Agreement and
preserve the Parties’ ability to fulfill their obligations hereunder, reasonable
wear and tear excepted.

 

(r)                                    “Permitted Transfer” is defined in
Section 8.3, below.

 

(s)                                  “Renewal Term” is defined in Section 2.2,
below.

 

(t)                                    “Repairs or Replacements” means repairs
or replacements made to the fixtures, structures, and/or improvements at the
Facility after completion of the initial improvements for the ICTF.

 

(u)                                 “Roadway” is defined in Section 17.3, below.

 

(v)                                 “SIB” means the State Infrastructure Bank of
the State of Florida.

 

(w)                               “SIB Loan” means the $30,000,000.00 financing
to be obtained by FEC from the SIB.

 

(x)                                   “Term” means the Initial Term and any
Renewal Terms.

 

3

--------------------------------------------------------------------------------


 

Additional defined terms may appear in other provisions of this Agreement and,
if so, will have the respective meanings assigned to them.

 

ARTICLE II

 

TERM/RENEWALS/PURCHASE OF IMPROVEMENTS

 

2.1                                 Initial Term.  The “Initial Term” of this
Agreement shall commence on the Effective Date and shall expire on the date that
is thirty (30) years after the Effective Date.

 

2.2                                 Renewal Terms.  For purposes of this
Agreement, a “Renewal Term” means a term of ten (10) years commencing upon the
expiration of the Initial Term or the first Renewal Term, as applicable.

 

2.3                                 Renewal Terms; Options to Terminate.  This
Agreement shall renew for two (2) successive Renewal Terms.  Each Renewal Term
shall be upon the same terms and conditions as the Initial Term. 
Notwithstanding the foregoing, either Party shall have the right to terminate
this Agreement upon the expiration of the Initial Term and to not exercise the
first Renewal Term by providing a minimum of twenty-four (24) months’ notice to
the other Party prior to the expiration of the Initial Term (the “Termination
Notice”).  If County elects to give the Termination Notice to not renew for the
first Renewal Term, County shall purchase FEC ICTF improvements at fair market
value which may include, but not be limited to, an economic value of the
improvements not considering depreciated value as of the date of the
termination, less the amount of the Grant Funds and any outstanding SIB Loan
balance.  The Parties shall use the methodology described in Section 2.4 below
to select a panel of appraisers to determine fair market value.  If FEC elects
to give the Termination Notice to not renew for the first Renewal Term, County
shall purchase the FEC ICTF improvements by an agreed upon appraisal methodology
that at a minimum (i) provides County with a credit for the full amount of the
Grant Funds contributed to the ICTF and any outstanding SIB Loan balance,
(ii) does not value the improvements at more than their depreciated value, and
(iii) does not utilize an appraisal method that includes or attributes any
economic value to the improvements.  If the Parties cannot agree upon an
appraisal method, the procedure set forth in Section 2.4 shall be followed and
the panel of three (3) appraisers shall follow the guidelines set forth in the
preceding sentence.  The second Renewal Term shall be automatic unless either
party provides a Termination Notice a minimum of twenty-four (24) months prior
to the end of the first Renewal Term.

 

2.4                                 Determination of Valuation, Methodology of
Appraisal.  Whenever an appraisal is required to be performed, the Parties,
acting reasonably, shall attempt to agree on the methodology to be used in such
appraisal within ninety (90) Days after receipt of the Termination Notice.  If
the Parties agree on the appraisal methodology, the Parties shall select
three (3) appraisers as hereinafter provided to determine only the fair market
value.  If the Parties do not agree on the appraisal methodology, the Parties
shall select three (3) appraisers as hereinafter provided to both determine the
appraisal methodology and the fair market value.  For the selection of a panel
of three (3) appraisers, each Party shall give notice to the other of the
identity of the appraiser it wishes to designate, and such individual shall be a
Member, Appraisal Institute, with at least ten (10) years’ experience in
determining valuation of commercial

 

4

--------------------------------------------------------------------------------


 

properties in Broward County or the surrounding area.  The two (2) appraisers
thus selected shall, within fifteen (15) Days, designate a third, neutral and
similarly qualified individual to serve as the neutral chairperson of the panel
of three (3) appraisers.  If the two (2) appraisers cannot agree upon a neutral,
third appraiser, then the Parties shall submit the matter to the South Florida
Chapter of the Appraisal Institute for selection of the neutral third
appraiser.  If the Parties agreed on the appraisal methodology, the panel of
appraisers shall then determine only the fair market value.  If the Parties did
not agree on the appraisal methodology, the panel of appraisers shall then
determine both the appraisal methodology and the fair market value.  The panel
of three (3) appraisers shall be permitted to request such further information
from the Parties as they may require to make their determination, and shall be
permitted to conduct such further investigation, including requesting records of
either Party, as they may require to render their decision.  The panel of
three (3) appraisers shall issue their decision within forty-five (45) Days
after receipt of the final submissions of the Parties and shall provide a
written explanation of their conclusion.  The agreement to submit this dispute
to a panel of three (3) appraisers is specifically enforceable in any court
having jurisdiction over the Premises.  No individual who is, or has at any time
been, an officer, employee, or consultant of either Party may serve as a member
of the panel without the express written consent of both Parties.  The decision
of the panel of three (3) appraisers will be final and binding upon the Parties
and may be entered in any court having jurisdiction.

 

2.5                                 County Option to Purchase.  Upon the
expiration of either the first Renewal Term or second Renewal Term, the County
shall have the option to purchase the ICTF improvements.  Except as set forth in
Section 2.3, the Parties shall mutually agree (acting reasonably) at the time
that the County exercises the option to purchase upon an appraisal method to be
used to value the improvements.  Such appraisal method shall, at a minimum,
(i) provide County with a credit for the full amount of the Grant Funds
contributed to the ICTF and any outstanding SIB Loan balance, (ii) not value the
improvements at more than their depreciated value, and (iii) not utilize an
appraisal method that includes or attributes any economic value to the
improvements.  If the Parties cannot agree on an appraisal method, the procedure
set forth in Section 2.4. shall be followed.

 

ARTICLE III

 

FACILITY

 

3.1                                 Grant.  The County hereby leases and grants
to FEC, and FEC hereby leases and takes from the County, the Land.  FEC shall
have the exclusive right to use, occupy, manage, and operate the Facility in its
discretion in accordance with the terms and purposes of this Agreement.

 

3.2                                 Use.  FEC shall use the Premises solely for
the public purpose of constructing and operating the ICTF with related office
and storage space uses and for ancillary or related uses, and for no other use
or purpose whatsoever, without the prior written consent of the County’s Port
Everglades Chief Executive.  It is the intent of the Parties that the Facility
is to be used to promote and enhance the volume of international containers
moving through the Port, and that FEC’s management and operation of the ICTF,
and the County’s management and operation of the Port, will be directed to
achievement of that goal.

 

5

--------------------------------------------------------------------------------


 

3.3.                              FEC’s Rights and Obligations.  Except as
specifically provided in this Agreement, FEC shall be exclusively responsible
for managing, operating, and maintaining the Facility at its sole discretion and
expense during the Term in accordance with the Maintenance Standards, with the
exception of reasonable wear and tear.  During the Term, FEC shall have, but not
be limited to, the following rights, responsibilities, and obligations in
connection with the Facility:

 

(a)                                  At its sole discretion, control the
scheduling and use of the Facility.  The Parties acknowledge that the ICTF will
have a direct effect on FEC’s current and ongoing operations at its Andrews rail
yard where train operations will no longer block or otherwise impede vehicular
traffic on State Road 84 on a regular basis.  FEC shall employ its best
commercially reasonable efforts consistent with applicable federal regulations
and with its obligations to its customers, and County shall cooperate with FEC,
to minimize road traffic disruptions that might arise from the construction and
operation of the ICTF;

 

(b)                                 Perform all maintenance of the Facility,
including by providing all of the labor and materials required to keep the
Facility in accordance with the Maintenance Standards and by repairing,
maintaining, and replacing all components of the Facility consistent with the
Maintenance Standards;

 

(c)                                  Maintain the Facility consistent with the
Maintenance Standards, including, but not limited to, the structural portions of
the Facility, the foundation of the Facility, the exterior structural walls of
the Facility, all electrical, plumbing, heating, ventilating, air-conditioning,
mechanical, and utility systems for the Facility or any portion thereof, and the
rail tracks, in good order, condition, and repair, in a clean, sanitary, and
safe condition, and in accordance with all applicable laws and regulations;

 

(d)                                 Provide all security, maintenance,
landscaping, and other personnel or independent contractors required for the
proper maintenance and operation of the Facility consistent with the Maintenance
Standards and sub-section 3.3(c), above;

 

(e)                                  Obtain and maintain all insurance required
in this Agreement;

 

(f)                                    Set rates and charges for the use of the
Facility subject to the terms of this Agreement;

 

(g)                                 If required by U.S. Customs and Border
Protection (“CBP”), permit the installation, operation and repair and/or
maintenance of radiation portal monitors (“RPM’s”) for scanning waterborne cargo
adjacent to or within the Facility as required by CBP at the portside entrance
to the ICTF, subject to:  (i) the right of CBP personnel to have access at any
time to the RPM’s for the purpose of operation and maintenance of the RPM’s; and
(ii) the need for installation and maintenance of the utilities required for the
effective operation of such RPM’s.  The exact location and the maintenance of
the RPM’s shall be coordinated among County, FEC and CBP;

 

(h)                                 Enter into lawful contracts relating to any
and all of the foregoing upon terms and conditions which are consistent with the
Maintenance Standards and the terms of this Agreement.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

MAINTENANCE RESPONSIBILITIES

 

4.1                                 Maintenance.  From the SIB Loan, the Grant
Funds, and from its own funds, FEC shall construct and pay for any repairs,
replacement, and improvements for the Facility as are required:

 

(a)                                  To satisfy the Maintenance Standards and
sub-section 3.3(c), above; and

 

(b)                                 To comply with all applicable laws,
ordinances and regulations, including, but not limited to the requirements of
the Americans with Disabilities Act of 1990 (“ADA”) and any amendments thereto,
including Title II, Structural and Title III, Programmatic Accessibility
Standards.

 

4.2                                 Operation.  FEC shall provide and pay for
all costs and expenses required for the operation and maintenance of the
Facility, including, but not limited to, all personnel, labor, equipment,
telephone, water, sewer, storm water, and materials.  Costs for which FEC are
responsible shall include, but not be limited to, gas, electricity and other
utilities related to operation of the Facility.  No less than annually County
will have an opportunity to review FEC’s general operating plan for the ICTF.

 

4.3                                 Taxes.  Nothing herein shall prevent FEC
from challenging any assessment or any tax to the same extent and in the same
manner as may any other property owner or resident of the County.

 

(a)                                  Throughout the Initial Term and any Renewal
Term of this Agreement, FEC agrees to pay when due all real estate taxes levied
and assessed upon the Premises, all improvements thereon, together with all
special assessments of any kind levied and assessed against the leasehold
property and improvements thereon, together with sales tax.  Further, FEC agrees
to pay, as rent, when due and before the same becomes delinquent, all personal
property taxes which may be levied and assessed against all tangible personal
property situated on the Premises and subject to taxation or against FEC’s
intangible personal property subject to taxation.  Additionally, FEC agrees to
pay, as rent, all sales or use taxes which might hereafter be lawfully assessed
or imposed arising in connection with this Agreement.

 

(b)                                 FEC agrees to pay, as rent, on or before
December 31st of each year (or such other date as may subsequently be set by
County), all taxes levied and assessed upon the demised Premises and all
improvements thereon, if any, together with all special assessments of any kind
levied and assessed against the leasehold property and improvements thereon, if
any, for such calendar year, together with sales tax, if any; provided, however,
that such amount to be paid will be prorated based on the actual days in which
this Agreement is effective in the event same is effective for less than an
entire calendar year.

 

(c)                                  In addition, FEC agrees to pay, as rent, to
County at least thirty (30) calendar days prior to expiration of the Initial
Term and any Renewal Term, as applicable or immediately upon

 

7

--------------------------------------------------------------------------------


 

an earlier termination of this Agreement, a pro rata amount of the tax
obligation if any, together with sales tax, for the calendar year in which such
expiration or earlier termination occurs (“Exit Year”), provided that the tax
obligation for such year has not been previously paid.  In the event the actual
tax obligation for the Exit Year has not yet been determined, then the amount
due to County shall be estimated based on the tax obligation levied and assessed
against the demised premises and improvements thereon for the prior calendar
year.  Thereafter, if the estimated amount paid by FEC based on the prior year’s
obligation is less than the actual tax obligation for the Exit Year, then FEC
shall pay the shortfall to County within fifteen (15) calendar days after
written demand therefor is made.  If the estimated amount paid by FEC based on
the prior year’s obligation is greater than the actual tax obligation for the
Exit Year than that paid by FEC as required in this Section, then County shall
refund such amount to FEC within sixty (60) Days.

 

(d)                                 County and FEC acknowledge and recognize
that certain Settlement Agreement (“Settlement Agreement”) dated June 22, 2004
among City of Hollywood, County, PE Land Holdings, LLC, Florida East Coast
Industries, Inc. and Flagler Development Co. which requires, among other things,
the County to contractually require any tenant who leases any portion of the
“World Gate Site” from County to make annual payments to the City.  The Parties
acknowledge that a portion of the Premises leased by County to FEC is located
within the World Gate Site.  The County has provided FEC with a survey of the
World Gate Site and FEC shall make arrangements with City to determine which
portion is subject to the Settlement Agreement.  A copy of the Settlement
Agreement is attached hereto as Exhibit C and made a part hereof.

 

(e)                                  FEC shall be solely responsible for making
payments to the City in such amounts and at such times as may be required by
Section 2 (b) of the Settlement Agreement.  The City is a third party
beneficiary of the provisions of Sections 4.3(d) and (e) and shall have the
right and authority to enforce the obligations set forth in Sections 4.3(d) and
(e).

 

(f)                                   The provisions of this Section shall
survive the termination or expiration of this Agreement.

 

4.4                                 Liaison.  FEC shall name a person to be the
liaison to work with the County with respect to coordinating the mutual
responsibilities of FEC and County.

 

4.5                                 Limitations.  FEC’s rights and obligations
under this Agreement are subject to the following additional limitations:

 

(a)                                  No contract entered into pursuant to this
Agreement may impair any right of the County hereunder.

 

(b)                                 Prior to the Effective Date hereof, County,
has provided FEC with a copy of the Port Everglades Master/Vision Plan that was
approved by the County’s Board of County Commissioners on March 1, 2011
(the “Port Everglades Master/Vision Plan”).  FEC acknowledges that County, at
its own cost and expense, for its own benefit or for the benefit of others at
Port Everglades, may elect to install the underground conveyor proposed in the
Port Everglades Master/Vision Plan that was approved by the County’s Board of
County Commissioners on March 1, 2011 (the “Port Everglades Master/Vision
Plan”); provided however

 

8

--------------------------------------------------------------------------------


 

that the plans and specifications therefor are subject to FEC’s reasonable
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and any entry by the County for purposes of installing, maintaining,
repairing, and utilizing the underground conveyor shall be coordinated in
advance with FEC and shall be subject to such reasonable security, operational,
and other requirements as may be imposed by FEC.  County, by its officers,
employees, agents, representatives, contractors and furnishers of utilities and
other services, shall have the right, at its own cost and expense, for its own
benefit or for the benefit of others at Port Everglades, to maintain existing
and future utility, mechanical, electrical and other systems (including but not
limited to the underground conveyor proposed in the Port Everglades
Master/Vision Plan) and to enter upon the Premises at all reasonable times to
make such repairs, replacements or alterations thereto as may, in the opinion of
County, be deemed necessary or advisable and from time to time to construct or
install over, in or under the Premises such systems or parts thereof and in
connection with such maintenance to use the Premises for access to other parts
of Port Everglades otherwise not conveniently accessible; provided, however,
that in the exercise of such rights of access, repair, alteration or new
construction, County shall not unreasonably interfere with the actual use and
operation of the ICTF by FEC. Any such entry by the County shall be coordinated
in advance with FEC and shall be subject to such reasonable security,
operational, and other requirements as may be imposed by FEC.  County shall be
responsible for all claims arising out of the actions of its officers,
employees, agents, representatives, or contractors in exercising its rights
pursuant to the terms of this Section 4.5(b).

 

(c)                                  FEC shall not, without the County’s
consent, enter into any contract extending beyond the expiration date of the
Term.

 

(d)                                 FEC shall take no action which may result in
the attachment of a lien or cloud on the County’s interest in or title to the
Land.  If, as a result of FEC’s actions, a lien or cloud is attached to the
County’s interest or title to the Land, FEC shall take all reasonable and
necessary steps to remove such lien or cloud within thirty (30) Days.

 

(e)                                  FEC shall not knowingly occupy or use the
Land or the Facility for any purpose or in any manner that is unlawful.

 

(f)                                    Within the policies and standards set by
the County pursuant to this Agreement, FEC shall function as an independent
contractor in fulfilling the duties required by this Agreement.  All staff
required by FEC to accomplish their obligations under this Agreement shall be
employees of FEC and not the County.

 

(g)                                 FEC takes the Facility “as is,” both as of
the Effective Date and upon completion of the improvements, with no warranty
from the County as to condition, except as otherwise expressly set forth in this
Agreement.

 

(h)                                 FEC shall provide, at its expense, all
equipment necessary to perform its responsibilities hereunder.

 

(i)                                     If the County reasonably believes that
FEC’s failure to comply with any of FEC’s obligations under this Agreement
involves an “immediate life safety issue,” as hereinafter defined

 

9

--------------------------------------------------------------------------------


 

or if the action or inaction of a third party creates such an “immediate life
safety issue” on the Premises that affects the Facility or Port Everglades and
FEC does not act promptly to correct such “immediate life safety issue”, the
County shall have the right to correct the life safety issue on as reasonable
advance notice to FEC as possible under the circumstances, and the reasonable
costs and expenses incurred by the County in correcting the life safety issue
shall be due and payable by FEC to the County within thirty (30) Days after the
submission of a statement to FEC for the payment of the same.  If such amount is
not paid when due, it shall bear interest at the rate of 1 ½% per month from the
date that FEC received the County’s statement until the date payment was made. 
For purposes of this Agreement, an “immediate life safety issue” shall mean a
situation which imposes an immediate bona fide threat of bodily harm or death to
any users or occupants of the Premises or Port Everglades.

 

(j)                                     On or before the expiration date of this
Agreement, or its earlier termination as provided herein, FEC shall remove all
of its trade fixtures and equipment (including, without limitation, crane
equipment) and other personal property, repair any damage caused by such
removal, and surrender and deliver the Facility in its then “as is” condition. 
Any such property not removed within sixty (60) Days after the expiration date
of this Agreement or its earlier termination as provided herein shall be deemed
to have been abandoned by FEC, and may be retained or disposed of by the County,
in its sole discretion, in accordance with applicable law.  For the avoidance of
doubt, the Parties acknowledge that FEC is only required to remove trade
fixtures and equipment and such other personal property; all buildings, roadways
and parking areas, and other permanent improvements made to the Premises shall
remain and be surrendered to the County.  If the expenses of the disposal of any
such property by the County shall exceed the proceeds of sale of such property,
FEC shall pay such excess to County within fifteen (15) Days after written
demand therefor is sent.  The provisions of this Section shall survive the
termination or expiration of this Agreement.

 

(k)                                  Upon the expiration or earlier termination
of this Agreement, FEC shall return the Facility to the County free and clear of
any contractual obligations or other legal encumbrances granted by FEC, except
utility easements and other encumbrances necessary for the maintenance and
operation of the Facility.

 

(l)                                     (i)                                    
The Facility shall not be used for the manufacture or storage of flammable,
explosive or Hazardous Materials (as defined below), except for Hazardous
Materials typically utilized in the ordinary course of operating comparable
facilities (such as, without limitation, fuel storage tanks).  For purposes of
this Agreement, “Hazardous Materials” shall mean any contaminant, chemical,
waste, irritant petroleum product, waste product, radioactive material,
flammable or corrosive substance, explosive, polychlorinated biphenyls,
asbestos, hazardous toxic substance, material or waste of any kind, or any other
substance that any environmental law regulates.  “Hazardous Materials” shall
include, but not be limited to, all Class I explosives and other materials
defined as certain dangerous cargoes in US Coast Guard regulations in 33 CFR
Part 160 or as a cargo of particular hazard in 33 CFR Part 126, substances
defined as “hazardous substances,” “hazardous materials,” or “toxic substances”
in the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. Section 9601, et seq.; the Hazardous Materials
Transportation Act, 39 U.S.C. Section 1801, et seq.; the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901 et seq.; all applicable state and local

 

10

--------------------------------------------------------------------------------


 

laws; and in the regulations adopted and publications promulgated pursuant to
said laws or any amendments or addenda thereto (including, without
limitation, Item No. 1006 of Port Everglades Tariff No. 12).  For the purposes
of this Agreement, “storage” shall mean the presence on the Premises of a
container or other rail equipment on the Premises for more than seventy-two (72)
hours.

 

(ii)                                  Notwithstanding the foregoing, in no event
is FEC responsible for any Hazardous Materials existing on the Premises as of
the Effective Date or any violations of environmental laws existing as of the
Effective Date.  The County, at its expense, is responsible for the remediation
of any and all such Hazardous Materials and violations of environmental laws
existing as of the Effective Date.

 

(iii)                               Prior to the Effective Date hereof, FEC
shall obtain an Environmental Site Assessment with respect to the Premises (the
“ESA”).  The ESA shall be completed by no later than January 10, 2012, and upon
its completion and upon acceptance of the results of the ESA by County, such ESA
shall serve as a baseline in determining the environmental condition of the
Premises as of the date of its completion and acceptance by the Parties.

 

(iv)                               FEC shall be responsible to remediate any
discharge or spill of Hazardous Materials on the Premises following the
Effective Date at FEC’s expense (except to the extent caused by the County, its
agents, employees, or contractors).  Any such Hazardous Materials shall be
immediately contained, removed and abated to the satisfaction of County’s Port
Everglades Department and any court or regulatory entity having jurisdiction of
the Hazardous Materials discharge.  If FEC does not take action immediately to
have such Hazardous Materials contained, removed and/or abated, County’s Port
Everglades Department may undertake the removal of the Hazardous Materials
discharge; however, any such action by County shall not relieve FEC of its
obligations under this or any other provision of this Agreement or as imposed by
law.  No action taken by either FEC or County to contain or remove Hazardous
Materials, or to abate a discharge, whether such action is taken voluntarily or
not, shall be construed as an admission of liability as to the source of or
cause of the Hazardous Materials discharge.

 

(v)  County shall be responsible to remediate any discharge or spill of
Hazardous Materials on the Premises that is caused by County following the
Effective Date at County’s expense (except to the extent caused by the FEC, its
agents, employees, or contractors).  Any such Hazardous Materials shall be
immediately contained, removed and abated to the satisfaction of County’s Port
Everglades Department and any court or regulatory entity having jurisdiction of
the Hazardous Materials discharge.  If County does not take action immediately
to have such Hazardous Materials contained, removed and/or abated, FEC may
undertake the removal of the Hazardous Materials discharge; however, any such
action by FEC shall not relieve County of its obligations under this or any
other provision of this Agreement or as imposed by law.  No action taken by
either FEC or County to contain or remove Hazardous Materials, or to abate a
discharge, whether such action is taken voluntarily or not, shall be construed
as an admission of liability as to the source of or cause of the Hazardous
Materials discharge.

 

11

--------------------------------------------------------------------------------


 

(m)                               FEC shall have quiet enjoyment of the Premises
for the Term thereof, subject to the provisions of this Agreement.

 

(n)                                 FEC shall control the conduct of its
officers, members, employees, agents, representatives, contractors, customers,
guests, invitees and those doing business with it.  As soon as reasonably
possible the FEC shall remove the cause of any objection reasonably made by
County relative to the conduct of any of the employees of the FEC or of any such
others on the Premises with the consent of the FEC.

 

(o)                                 Prior to allowing any employee, agent or
contractor expected to work in or on the Premises, FEC shall conduct an identity
check/background clearance on such person pursuant to the requirements of
applicable procedures specified by federal requirements of a port facility, and
by such other reasonable requirements that are uniformly imposed throughout the
Port as County may advise FEC are in place for operation of a facility at Port
Everglades, subject to Section 14.2.

 

(p)                                 FEC shall not allow any garbage, debris or
other waste materials (whether solid or liquid) to collect or accumulate on the
Premises and FEC shall remove from the Premises and from the Facilities in
accordance with applicable laws all garbage, debris and other waste materials
(whether solid or liquid) arising out of its operations hereunder.  FEC
recognizes it is governed by the County’s solid waste disposal ordinances, as
amended from time to time. Any such materials will be containerized, stored or
held in appropriate containers consistent with applicable law while awaiting
removal from the Premises.

 

(q)                                 From time to time and as often as reasonably
required by County and upon prior written notice to County, FEC shall conduct
pressure, water-flow and other appropriate tests of the fire-extinguishing
system and fire-fighting equipment on the Premises, whether furnished by County
or by FEC, without cost to County.  FEC shall keep all firefighting and
fire-extinguishing equipment well supplied with a fresh stock of chemicals and
with sand, water or other materials as the case may be, for the use of which
such equipment is designed, and shall train the appropriate number of its
employees in the use of all such equipment (with such employees to participate
in periodic training drills).

 

(r)                                    FEC shall provide and maintain in the
ICTF (without cost to County) all obstruction lights and similar devices, fire
protection, safety equipment and all other equipment of every kind and nature
required by all law(s), rule(s), order(s), ordinance(s), resolution(s) or
regulation(s) of all applicable governmental authorities.

 

4.6                                 Ownership of Improvements.  During the Term,
FEC is the owner of the improvements on the Land that constitute the ICTF and
any and all improvements, trade fixtures, equipment, or furniture that are part
of the ICTF.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V

 

IMPROVEMENTS/COMPLIANCE WITH LAWS

 

5.1                                 Design and Construction.  FEC shall, at its
sole cost and expense, design, construct, and maintain the ICTF with a target
date for completion of construction of December 31, 2013.  FEC shall prepare, or
cause to be prepared, at its sole cost and expense, all plans and specifications
necessary or appropriate for the Facility, together with a construction schedule
showing the anticipated time or times that the construction will affect any
operations or property at Port Everglades.  If prior to the Effective Date, the
County has provided FEC with the County’s design, engineering, and construction
standards, FEC agrees to design the ICTF with due consideration for such
standards.  FEC shall submit or cause to be submitted to the County FEC’s plans
at approximately the thirty (30%) percent stage, and further updates to such
plans at approximately the 75% stage.  The County shall have a period of fifteen
(15) Days (excluding County holidays) within which to review the approximately
30% and approximately 75% plans submission and any other periodic updates and
provide reasonable comments and suggestions for FEC’s consideration.  FEC will
incorporate reasonable comments and suggestions, provided that the costs or
schedule are not materially affected.  In particular, the Parties desire that
their respective engineering professionals coordinate the infrastructure of the
Project with the existing conditions at Port Everglades, such as drainage and
electrical.  In the event of a dispute, FEC shall have final say on the plans
and specifications for the ICTF, unless the plans have a material adverse effect
on the County’s existing infrastructure or proposed infrastructure identified in
the current Port’s Master Plan, in which event FEC shall modify its plans to
avoid such effect.  If the County does not respond to any such submission within
such fifteen (15) Day period, the County will be deemed to have waived its right
to provide comments thereto.

 

5.2                                 Compliance with Laws.  FEC shall comply with
all applicable governmental laws, ordinances, rules, and regulations, including,
without limitation, those of the County (acting in its governmental capacity),
the City, the State of Florida, and the federal government (including, without
limitation, the U.S. Surface Transportation Board).  The County (at no cost to
the County) shall reasonably cooperate with FEC in order for FEC to obtain any
and all permits and approvals relating to the construction and operation of the
ICTF.

 

(i)                                     Without limiting the generality of the
foregoing, FEC, at its sole expense, shall obtain any required approvals,
including, but not limited to, construction, use, and environmental permits,
licenses, etc., from all agencies having jurisdiction over the Premises,
proposed improvements and uses, including, but not limited to, departments,
divisions, or offices of the City, the County, the State of Florida, and the
federal government.  FEC expressly agrees to obtain all such permits and
approvals (including, but not limited to, a National Environmental Pollution
Discharge Elimination System permit and a Storm Water Pollution Prevention Plan)
as required by the regulating agencies prior to its performance of any cleaning
activities on the Premises, and agrees that it shall, at its sole expense,
install any facilities (such as oil/water storm water separating systems) which
may be required by said agencies.  Additionally, FEC shall comply with all
bonding requirements as set forth below in Article XXI, and FEC shall at its
sole expense, shall pay all license and permit fees and charges for the conduct
of any business on the

 

13

--------------------------------------------------------------------------------


 

Premises before such amounts become delinquent, and obtain and keep in full
force and effect over the Term hereof, all applicable governmental licenses and
permits required to occupy and operate FEC’s business on the Premises.

 

(ii)                                  In connection with the development,
construction and operation of the ICTF, FEC confirms that it shall not assert
that the jurisdiction of the U.S. Surface Transportation Board or the Federal
Railroad Administration over FEC provides a basis for not seeking any otherwise
required approvals from any state or local governing agency for the development
and construction of the ICTF.  Thereafter, although it is FEC’s intent that it
shall not assert that the jurisdiction of the U.S. Surface Transportation Board
or the Federal Railroad Administration provides a basis for not complying with
state or local laws, FEC reserves the right to challenge any such laws that
would impair FEC’s operation of the ICTF and/or FEC’s ability to repay the SIB
Loan under any legal theory, including but not limited to federal pre-emption. 
However, FEC shall assert state jurisdiction over the tax treatment of the
Facility and FEC confirms that it will comply fully with any final ruling on the
merits of any such assertion.

 

5.3                                 Signage.

 

(a)                                  Except for customary directional and
operational signage, FEC will not place, suffer to be placed, or maintain on the
Premises any sign, awning, canopy, or advertising matter without prior written
consent of the County’s Port Everglades Chief Executive, which consent shall not
be unreasonably withheld, conditioned, or delayed.  If such consent is granted
by the County’s Port Everglades Chief Executive, FEC shall maintain such
item(s) in good condition at all times and install same pursuant to the Port
Everglades Development District Zoning Classification (“PEDD”).

 

(b)                                 Upon the expiration or termination of this
Agreement, FEC shall remove, obliterate or paint out any and all signs on the
Premises.  In the event of a failure on the part of FEC to so remove, obliterate
or paint out each and every sign, County’s Port Everglades Department may
perform the necessary work, and FEC shall pay the cost therof to County within
fifteen (15) Days after written demand therefor is sent.

 

ARTICLE VI

 

DOMESTIC CARGO FEES

 

6.1                                 Domestic Cargo.  For the purposes of this
Agreement, “Domestic Cargo” shall mean any container, trailer, or project cargo
that moves into or out of the ICTF except:  (a) any waterborne cargo, including
a container, trailer, or project cargo movement that is delivered by or loaded
aboard a vessel over Port Everglades’ docks either prior to, or subsequent to
entry into or exit from the ICTF, whether in international, coastwise, or Jones
Act trade, (b) any container or trailer that has a waybill that states the cargo
is transloaded within the Port Everglades jurisdictional area as defined in
Chapter 94-429, Laws of Florida as amended, and (c) any container or trailer
owned or leased by FEC or other rail carrier that is empty and part of FEC or
other rail carrier’s domestic rail program (examples are EMP, and UMAX) and does
not result in

 

14

--------------------------------------------------------------------------------


 

FEC revenue.  The rail carrier’s domestic program referred to in the previous
sentence is part of standard rail industry repositioning.

 

6.2                                 Payments for Domestic Cargo.  In lieu of the
payment of rent for its occupation and use of the Land, commencing on the date
the ICTF enters into service, FEC shall pay County an initial fee of Three and
50/100 ($3.50) Dollars per container, trailer, or project cargo movement of
Domestic Cargo for each container, trailer, or project cargo movement of
Domestic Cargo (the “Domestic Cargo Fee”) that is moved into or out of the
ICTF.  The Domestic Cargo Fee will increase to Four and 50/100 ($4.50) Dollars
on January 1, 2015, which rate shall remain in effect through December 31,
2019.  FEC shall pay this Domestic Cargo Fee to County as provided hereinbelow.

 

6.3                                 CPI Increases.  Commencing on January 1,
2020, and on each January 1 thereafter (each such date being referred to as an
“Adjustment Date”), the Domestic Cargo Fee shall be adjusted yearly, and such
adjusted Domestic Cargo Fee shall be the new Domestic Cargo Fee payable to the
County for that year, and shall be payable monthly.  The annual adjustment shall
be determined as follows:

 

(a)                                  On each Adjustment Date, the Domestic Cargo
Fee shall be adjusted to an amount equal to the Domestic Cargo Fee paid during
the immediately preceding calendar year, multiplied by the CPI Multiplier (as
hereinafter defined).

 

(b)                                 For purposes hereof, the “CPI Multiplier” is
a fraction, the numerator of which shall be the CPI Index Number (as hereinafter
defined) indicated for the month that is three (3) months prior to the
Adjustment Date and the denominator of which shall be the CPI Index Number
indicated for the month that is fifteen (15) months prior to the Adjustment
Date.

 

(c)                                  The “CPI Index Number” is the index number
of retail commodity prices designated “Consumer Price Index For All Urban
Consumers - United States City Average - All Items” (1982-1984=100) (“Consumer
Price Index”) issued by the Bureau of Labor Statistics, United States Department
of Labor.  Should the Bureau of Labor Statistics cease publishing the Consumer
Price Index, then such other index as may be published by the United States
Department of Labor that most nearly approximates the discontinued Consumer
Price Index shall be used in making the adjustments described above.  Should the
United States Department of Labor discontinue publication of an index
approximating the Consumer Price Index contemplated, then such index as may be
published by another United States governmental agency which most nearly
approximates the Consumer Price Index shall govern and be substituted as the
index to be used.

 

6.4                           Payments.  Within ten (10) business Days after the
end of each calendar quarter, FEC shall provide a report to the County stating
the actual number of Domestic Cargo containers, trailers, or project cargo
movements, as well as all other movements handled by FEC, at the ICTF for such
quarter.  Such report shall list all such movements by day and train movement,
although such report may be marked as confidential and/or redacted to protect
trade secrets, customer lists, etc.  FEC shall retain all waybills and other
documentation supporting such reports for a period of two (2) years for
production to the Port upon request in the event of

 

15

--------------------------------------------------------------------------------


 

an audit of the reports and invoices described in this section.  Within
fourteen (14) Days of its receipt of such reports, the Port will produce an
invoice for the amount of the Domestic Cargo Fee due for the movements covered
by such report.  FEC shall make payment on all such invoices by no later than
thirty (30) Days of receipt thereof.

 

6.5                           Subordinate to SIB Loan.  County acknowledges that
FEC’s primary payment obligation shall be the repayment of the SIB Loan.  In
order to enhance FEC’s ability to satisfy its payment obligations to County
under this section, the County hereby acknowledges and agrees that its right to
receive payment of the Domestic Cargo Fee is subject and subordinate in all
respects to the SIB Loan.  Although this subordination is deemed to be automatic
and self-executing, the County agrees to execute such instruments in a form
reasonably acceptable to the County as may be reasonably required from time to
time in order to confirm such subordination.  Such subordination does not
relieve FEC from FEC’s obligation to pay the Domestic Cargo Fee to the County;
rather, if revenues from the operation of the ICTF are not sufficient for FEC to
meet its payment obligations to the County, FEC shall not be deemed to be in
Default (as hereinafter defined) hereunder, and an unsatisfied payment
obligation to the County shall be deferred for a period of up to eighteen (18)
months.  If FEC has not satisfied its obligation to pay an installment of the
Domestic Cargo Fee when due to the County at the end of such eighteen (18) month
deferral period, then FEC shall be in Default hereunder.

 

(a)                                  Unless County, by its Board of County
Commissioners, provides otherwise in writing, all of FEC’s assets which are
brought onto the Premises and used in connection with its business conducted on
the Premises with the exception of rail cars, locomotives and maintenance of way
equipment, shall be subject to County’s statutory landlord’s lien on such
assets.

 

6.6                           Audit.  During the Term or any extension thereof,
but not more than one (1) time per year, the County, at its sole cost and
expense, shall have the right to cause FEC’s books and records with respect to
the Domestic Cargo Fee to be audited by an independent certified public
accountant (not to include a contingency fee auditor) of the County’s choosing. 
FEC shall cause such books and records to be made available for such inspection
during normal business hours and at such location where FEC regularly keeps its
books and records, upon ten (10) business days’ prior notification to FEC. 
(Prior to the audit commencing, upon the County’s request, FEC will reasonably
cooperate with the County in order to review the report in question and the
back-up documentation therefor, in order to explain any questions the County may
have prior to the County conducting the audit.)  Such audit shall be done in
accordance with generally accepted accounting principles, consistently applied. 
If, at the conclusion of such audit, the County’s audit for the preceding year
indicates that FEC made an underpayment to the County for such preceding year,
FEC remit the amount thereof to the County within thirty (30) Days.  If, at the
conclusion of such audit, such audit reveals an overpayment by FEC, the County
will remit the amount of such overpayment within thirty (30) Days.  Should FEC
disagree with the results of the County’s audit, FEC and the County shall refer
the matter to a mutually acceptable independent certified public accountant, who
shall work in good faith with FEC and the County to resolve the discrepancy. 
The fees and costs of such independent accountant to which such dispute is
referred shall be borne by the unsuccessful party and shall be shared pro rata
to the extent each party is unsuccessful as determined by such independent
certified public account, whose decision shall be final and binding.  With
regard to the County’s audit, the County, its

 

16

--------------------------------------------------------------------------------


 

employees or agents, may not make any make copies thereof, such books and
records may be marked as confidential and/or redacted to protect trade secrets,
customer lists, etc., and such books and records and the results of any such
audit are to be kept strictly confidential and are not to be made available or
published to anyone, unless required by any applicable legal requirement or
governmental authority (except for information which is made public by FEC).

 

6.7                           Place of Payment.  All payments required to be
made by FEC under this Agreement shall be made payable to:  Broward County Board
of County Commissioners, and shall be delivered to:  Port Everglades, Attn: 
Finance Division, 1850 Eller Drive, Fort Lauderdale, FL 33316, or to such other
office or address as may be substituted therefor by written notice to FEC.

 

6.8                           Interest on Late Payments.  If any installment of
the Domestic Cargo Fee due from FEC shall be overdue more than thirty (30) Days
after the date it is due to be paid to the Port, interest shall accrue on the
delinquent payment at the rate of 1 1/2%) per month, which shall be in addition
to and not in lieu of any other remedy available to the County.

 

6.9                           Other Revenues.  Except for payment of the
Domestic Cargo Fee, FEC shall control, collect, receive, and retain all revenues
generated by any means at or in connection with the Premises for any use
permitted by this Lease.

 

ARTICLE VII

 

JOINT MARKETING PROGRAM/ONGOING CARGO OPERATIONS

 

7.1                                 Marketing Contribution.  In addition to the
Domestic Cargo Fee, FEC shall pay to County the additional sum of Fifty Thousand
and No/100 ($50,000.00) Dollars per year for three (3) consecutive years
beginning on January 1, 2012 (payable in four (4) quarterly installments in each
of those years) for implementation of a joint marketing program that promotes
the Port and the ICTF.  The payment for the first quarter of 2012 shall be made
upon execution of this Agreement by both Parties, and the quarterly payments for
the remaining period shall be made on January 1, April 1, July 1 and October 1
of each such year.  The content of the joint marketing program shall be
determined by the Parties promptly following the Effective Date, and will be set
forth in a Joint Marketing Agreement to be executed by FEC and the Port
Everglades Chief Executive.  The Parties shall meet annually to discuss their
individual and collective efforts to market international traffic at Port
Everglades for the following year.  County and FEC shall consider and pursue, in
good faith, additional cooperative advertising and promotional opportunities to
be implemented during the Term of this Agreement.  The marketing payments are
not additional rent.

 

7.2                           Ongoing Cargo Operations.  It is critical to the
success of the ICTF that the County continues to maintain throughout the Term a
thriving cargo business at Port Everglades.  Therefore, the County represents
that throughout the Term of this Agreement, a significant cargo business will be
a part of the business plan for Port Everglades, with sufficient supplies,
equipment, and personnel in order to maintain the cargo business.  No less than
annually, the Parties will meet to discuss the actions to be taken that will
enhance the volume and percentage

 

17

--------------------------------------------------------------------------------


 

of international traffic handled at the Port in order to benefit the ICTF (e.g.,
competitive pricing as compared to cargo operations at other ports).

 

ARTICLE VIII

 

ASSIGNMENT OF AGREEMENT/ASSIGNMENT OF GRANT FUNDS/SIB LOAN

 

8.1                                 Assignment.  Except for Permitted Transfers
(as hereinafter defined), FEC shall not enter into any Assignment, as
hereinafter defined, without the prior written consent of the County, which
consent shall not be unreasonably withheld, conditioned, or delayed.  For
purposes of this Agreement, “Assignment” means (a) an assignment of this
Agreement in whole or in part, or (b) any transfer of this Agreement by merger,
consolidation, or liquidation or by operation of law, or (c) a change in control
or ownership of or power to vote a majority of the outstanding voting equity
interests of FEC (occurring as a result of a single transaction or as a result
of a series of transactions).  Notwithstanding any Assignment, FEC shall not be
released from any of its obligations under this Agreement, whether accrued to
the date of such Assignment or thereafter accruing.

 

8.2                                 Criteria.  Without limiting the
circumstances that would allow the County to reasonably withhold consent to an
Assignment, the County’s consent shall not be deemed unreasonably withheld if
any one or more of the following circumstances exists in the County’s reasonable
judgment:

 

(a)                                  The proposed assignee does not have the
financial wherewithal and experience to fulfill the remaining obligations of FEC
under this Agreement; or

 

(b)                                 The proposed assignee is an entity whose
operations are directed or controlled by a person that has been convicted of or
has pleaded guilty in a criminal proceeding for a felony or that is an on-going
target of a grand jury investigation convened pursuant to applicable laws
concerning organized crime; or

 

(c)                                  the proposed assignee is owned or
controlled by a foreign government; or

 

(d)                                 the proposed assignee is organized in or
controlled from a country, the effects of the activities with respect to which
are regulated or controlled pursuant to the following United States laws and the
regulations or executive orders promulgated thereunder:  (i) the Trading with
the Enemy Act of 1917, 50 U.S.C. App. §1, et seq., as amended; (ii) the
International Emergency Economic Powers Act of 1976, 50 U.S.C. §1701, et seq.,
as amended (which countries are, as of the date hereof, Libya, Iran and Iraq);
and (iii) the Anti-Terrorism and Arms Export Amendments Act of 1989, codified at
Section 6(j) of the Export Administration Act of 1979, 50 U.S.C. App. § 2405(j),
as amended; or

 

(e)                                  the proposed assignee is a “Prohibited
Person” with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including
Executive Order 13224 signed on September 24, 2001 and entitled “Blocking
Property and Prohibiting

 

18

--------------------------------------------------------------------------------


 

Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), or other governmental action, or the proposed assignee’s activities
violate the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(i.e., Title III of the U.S.A. Patriot Act).

 

8.3                                 Permitted Transfers.  Notwithstanding the
foregoing, FEC may, without the County’s consent, effect an Assignment or a
change of control of FEC in connection with a transaction with (each
a “Permitted Transfer”):  (a) a parent, subsidiary, affiliate, division, or
entity controlling, controlled by, or under common control with FEC; (b) a
successor entity as a result of merger, consolidation, reorganization, or
government action; or (c) a party that acquires all or substantially all of the
assets or equity interests of FEC; provided that FEC promptly notifies the
County in writing of any Permitted Transfer within thirty (30) Days after the
occurrence of such Permitted Transfer.  In connection with any Permitted
Transfer, FEC shall remain fully liable for all obligations hereunder as if the
assignment had not occurred and FEC shall have no ability to assert any defense
as a result of the assignment, whether such obligations have accrued to the date
of such Permitted Transfer or thereafter accruing.  In addition, any change in
the controlling interest in the equity interests of FEC as a result of a public
offering of stock, and any transfer of the equity interests of FEC by persons or
parties through the “over-the-counter market” or through any recognized stock
exchange or through a tender offer, shall not be deemed to be an Assignment
requiring the County’s consent.

 

8.4                                 Assignment of State Grant Funds.  The
Parties recognize that the Port Everglades Department of Broward County will be
a recipient of certain grants funds from the State of Florida Strategic
Intermodal System in the amount of Six Million Forty-Eight Thousand and No/100
($6,048,000.00) Dollars and an additional Twelve Million and No/100
($12,000,000.00) Dollars (collectively, the “Grant Funds”), all of which is
eligible to be used for the ICTF, including without limitation the design,
engineering, construction, and construction management and oversight thereof. 
Further, the Parties will effectuate an assignment of the Grant Funds from the
County to FEC, for the purposes of design and construction of the ICTF. 
Assignment of the Grant Funds shall be in accordance with all applicable FDOT
rules, procedures, and regulations.  The Port Everglades Department Chief
Executive is authorized to approve and execute all required agreements and legal
instruments required to effectuate the assignment of the Grant Funds to FEC.  In
furtherance of the Parties’ intent to have the Grant Funds flow directly to FEC
for the ICTF, FEC is permitted to enter into a Joint Participation Agreement
directly with FDOT in connection with the Grant Funds.  The County will execute
any documentation required by FDOT in order to confirm the provisions of this
Section, including without limitation that, if required by FDOT, the County will
join in the execution of such Joint Participation Agreement.

 

8.5                                 Termination Right of FEC.  The Grant Funds
will be provided in two (2) allocations: $6,048,000 is available immediately,
and $12,000,000 will be available on July 1, 2012.  If for any reason whatsoever
the Grant Funds are not awarded for the ICTF in the full amount, FEC shall have
the option to terminate this Agreement by July 1, 2012.  To the extent FEC
expends any sums of money or incurs any debt prior to this date, County shall
bear no responsibility for any expenditures, FEC debt or obligations or any
reimbursement or repayment obligations.  The provisions of this Section shall
survive any termination of this Agreement.

 

19

--------------------------------------------------------------------------------


 

8.6                                 SIB Loan; Termination Right of FEC.

 

(a)                                  The County (at no cost to the County) shall
reasonably cooperate with FEC in order for FEC to obtain the SIB Loan and all
draws thereunder.  Such cooperation shall include, without limitation, the
County executing such reasonable documentation as requested by the SIB in
connection with the SIB Loan, including, without limitation, a recognition
agreement in a form reasonably acceptable to the County (which agreement is
subject to approval by the County’s Board of County Commissioners) with the SIB
if requested, providing for the County to consent to the SIB Loan and to
recognize the SIB’s rights to exercise its rights and remedies thereunder in
connection with the personal property and equipment owned by FEC at the ICTF and
FEC’s interest under this Agreement.

 

(b)                                 If for any reason whatsoever the SIB Loan
does not close and fund, FEC shall have the option to terminate this Agreement
by July 1, 2012.  To the extent FEC expends any sums of money or incurs any debt
prior to this date, County shall bear no responsibility for any expenditures,
FEC debt or obligations or any reimbursement or repayment obligations.  The
provisions of this Section shall survive any termination of this Agreement.

 

ARTICLE IX

 

CASUALTY

 

9.1                                 Damage to Premises.  If the Premises or the
ICTF are at any time destroyed or damaged in whole or in part as a result of
fire or any other casualty, then FEC shall, at its expense, which may include
payment out of the insurance proceeds available therefor (i.e., replacement cost
insurance less the reasonable costs and expenses incurred in adjusting and
securing the insurance proceeds), diligently repair the Facility to the
condition existing prior to such casualty.  For purposes of clarity, the Parties
specifically agree that FEC’s obligation is not limited to the extent of such
insurance coverage and FEC is required to diligently repair the Facility as
described in the preceding sentence even if such insurance proceeds are not
sufficient to cover the cost of such repair.

 

9.2                                 Termination for Damage.  Notwithstanding
anything to the contrary contained in this Article if fire or other casualty
occurs in the last five (5) years of the Term and the damage is to such an
extent that the necessary repairs cannot reasonably be completed within
six (6) months, then the Parties shall at that time meet and confer to determine
whether FEC shall have the right to terminate this Agreement by written notice
to the County delivered within ninety (90) Days after the damage or
destruction.  In such event, the property insurance proceeds will belong to the
County.

 

20

--------------------------------------------------------------------------------


 

ARTICLE X

 

DEFAULT/REMEDIES

 

10.1                           FEC Default.  The occurrence of any one or more
of the following events constitutes a “Default” by FEC under this Agreement:

 

(a)                                  Failure by FEC to observe or perform in any
material respect any covenant, agreement, condition, or provision of this
Agreement, if such failure continues for ninety (90) Days after written notice
thereof has been delivered by the County to FEC; provided, however, that FEC
shall not be in Default with respect to matters which cannot reasonably be cured
within ninety (90) Days so long as within such ninety (90) Day period, FEC
commences such cure and diligently proceed to complete the same thereafter; or

 

(b)                                 Bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other proceedings for relief under
any bankruptcy law, or similar law for the relief of debtors, are instituted by
or against FEC, and, if instituted against FEC, are allowed against FEC or are
consented to by FEC or are not dismissed within one hundred eighty (180) Days
after such institution, to the extent permitted by law.

 

(c)                                  If a Default occurs, and the Default is not
cured by FEC as set forth above, the County by and through its Board of County
Commissioners shall have the right to terminate this Agreement and to exercise
such other rights and remedies set forth in this Agreement, which shall be
distinct, separate, and, to the extent not mutually exclusive, cumulative, and
shall not operate to exclude or deprive the County of any other right or remedy
allowed it by law or equity.

 

10.2                           County Default.  In the event of any failure by
the County to observe or perform any material covenant, agreement, condition, or
provision of this Agreement wherein FEC’s remedies on account thereof are not
otherwise specifically provided for in this Agreement, and if such failure shall
continue for ninety (90) Days after notice thereof has been delivered by FEC to
the County, then the County shall be deemed to be in Default hereunder;
provided, however, that the County shall not be in Default with respect to
matters which cannot reasonably be cured within ninety (90) Days so long as
within such ninety (90) Day period, the County commences such cure and
diligently proceeds to complete the same thereafter.

 

10.3                           Remedies.  In the event of a Default by either
party (other than a Cessation of Use by FEC), the party not in Default shall be
entitled, as a non-exclusive remedy, and in addition to or in lieu of an action
for damages, to seek an injunction or decree for specific performance or
equitable relief from a court of competent jurisdiction to enjoin or remedy the
Default.

 

10.4                           Cessation of Use by FEC.  If, at any time during
the Initial Term (and not a Renewal Term), FEC voluntarily ceases to operate and
shuts down the ICTF, such event shall constitute a “Cessation of Use” of the
Facility by FEC.  Notwithstanding anything to the contrary contained in this
Agreement, a Cessation of Use of the Facility by FEC shall entitle the County to
terminate this Agreement by giving FEC thirty (30) Days’ written notice of
termination.  FEC shall have fifteen (15) Days after receipt of the notice of
termination to renounce the Cessation of

 

21

--------------------------------------------------------------------------------


 

Use by confirming to the County in writing FEC’s intention to continue to use
the Facility during the Initial Term for the ICTF, and will promptly resume
operations of said facility within ninety (90) Days.  A termination pursuant to
the provisions of this Section 10.4 shall become effective upon the expiration
of FEC’s fifteen (15) Day cure period.  Termination shall be covered by
Section 4.5 (j).

 

ARTICLE XI

 

INSPECTIONS

 

11.1                           Inspection by County.  During the Term, the
County shall have the right to enter into and upon any and all parts of the
Facility for the purpose of examining the same with respect to the obligations
of the Parties under this Agreement upon two (2) business Days’ prior written
notice to FEC (or without prior notice in the event of an “immediate life safety
issue” as defined above, but with immediate notice thereafter).  FEC shall have
the right to have a representative of FEC accompany the County in connection
with any entry by the County, and the County shall comply with FEC’s security
procedures in connection therewith.

 

ARTICLE XII

 

INDEMNIFICATION AND INSURANCE

 

12.1                           Indemnification by FEC.  Subject to the
requirements of Section 4.5(l)(ii), FEC shall at all times hereafter, indemnify,
hold harmless and, at the option of the Broward County Attorney, defend or pay
for an attorney selected by the Broward County Attorney to defend County, its
officers, agents, servants, and employees against any and all claims, losses,
liabilities, and expenditures of any kind, including reasonable attorney fees,
court costs, and expenses, caused by negligent act or omission of FEC, its
employees, agents, servants, or officers, or accruing, resulting from, or
related to the Premises or the subject matter of this Agreement arising from an
intentional or negligent act or omission of FEC, including, without limitation,
any and all claims, demands, or causes of action of any nature whatsoever
resulting from injuries or damages sustained by any person or property.  The
provisions of this section shall survive the expiration or earlier termination
of this Agreement.  FEC agrees to bind any construction contractor or any
contractor retained by FEC to operate the Facility, to the applicable terms and
conditions of this Section 12.1 of this Agreement, including this indemnity
provision for the benefit of the County.  To the extent considered necessary by
the County’s Port Everglades Department and the Broward County Attorney, any
sums due FEC under this Agreement may be retained by County until all of
County’s claims for indemnification pursuant to this Agreement have been settled
or otherwise resolved; and any amount withheld shall not be subject to payment
of interest by County.

 

12.2                           Sovereign Immunity.  Nothing herein is intended
to serve as a waiver of sovereign immunity by the County as to tort claims, nor
shall anything included herein be construed as a consent by the County to be
sued based on tort claims by third parties (i.e., parties other than FEC) in any
matter arising out of this Agreement.  The County is a political subdivision as
defined in

 

22

--------------------------------------------------------------------------------


 

Chapter 768.28, Florida Statutes, and the County agrees to be fully responsible
for the acts and omissions of its agents and employees to the extent permitted
by law.

 

12.3                           Definitions.  As used in this Agreement,
“liabilities” shall mean all liabilities, claims, damages, losses, penalties,
litigation, demands, causes of action (whether in tort or contract, in law or
equity or otherwise), suits, proceedings, judgments, disbursements, charges,
assessments, and expenses (including reasonable attorneys’ and experts’ fees and
expenses incurred in investigating, defending, or prosecuting any litigation,
claim or proceeding whether out of court, at trial or in any appellate or
administrative proceeding).  “Bodily injury” means bodily injury, sickness, or
disease sustained by a person, including death resulting from any of the
foregoing.  “Property damage” shall mean physical injury to tangible property,
including all resulting loss of use of that property, or loss of use of tangible
property that is not physically injured.

 

12.4                           Survival.  The provisions of Sections 12.1
through 12.3 shall survive the expiration or earlier termination of this
Agreement with respect to any claims or liability arising in connection with any
event occurring prior to such expiration or termination.

 

12.5                           Insurance.  Commencing upon the Effective Date
and throughout the remainder of the Term and any renewals thereof, FEC shall
maintain, at its sole cost, the following insurance:

 

(a)                                  A commercial general liability insurance
policy on an occurrence basis covering the insured against all bodily injury and
property damage liability that may rise or be claimed due to FEC’s use of the
Land or the Facility in a minimum amount of coverage of Two Million and No/100
($2,000,000.00) Dollars for injuries to persons in one accident, Two Million and
No/100 ($2,000,000.00) Dollars for injuries to any one person and Two Million
and No/100 ($2,000,000.00) Dollars for damages to property, together with excess
liability or umbrella coverage of no less than Five Million and No/100
($5,000,000.00) Dollars.  The commercial general liability insurance policy in
an occurrence form shall also include contractual liability coverage including a
Broad Form Endorsement covering the indemnification provisions set forth in this
Agreement.

 

(b)                                 Special form or equivalent (formerly known
as all risk) property insurance covering the Facility, including, but not
limited to, any improvements undertaken by FEC, in an amount not less than one
hundred (100%) percent of their actual replacement costs from time to time
existing during the Term of this Agreement, providing protection against any
peril included within the classification “all risks” of physical loss or damage,
together with insurance against sprinkler damage, vandalism, malicious mischief,
and water damage of any type and theft.  The proceeds of such insurance shall be
used for the repair or replacement of the property so insured.

 

(c)                                  All of FEC’s insurance policies shall be
effected from insurance companies recognized by and licensed in the State of
Florida.  FEC shall provide the County and the City with a duly executed
Certificate of Insurance for each such policy.  FEC shall maintain the
Certificate of Insurance on file with the County at all times during the Term. 
The liability insurance policy shall name the County as an additional insured.

 

23

--------------------------------------------------------------------------------


 

(d)                                 If FEC fails to furnish the
Certificate(s) of Insurance as required above, the County may, after notice and
an opportunity to cure as set forth in this Agreement, obtain the insurance, and
the premiums on that insurance shall be paid by FEC to the County on demand. 
FEC shall be responsible for securing, at its own expense, whatever insurance
coverage it may desire on the contents of the Facility.

 

(e)                                  Any insurance required of FEC under this
Agreement may be furnished under a blanket policy so long as and provided such
policy:

 

(1)                                  complies with all other terms and
conditions contained in this Agreement; and

 

(2)                                  contains an endorsement that identifies
with specificity the particular address of the Facility as being covered under
the blanket policy.

 

12.6                           Self Insurance.  FEC shall have the option, upon
provision of notice to County, to self insure any or all of its liabilities with
respect to the Premises so long as FEC provides information to the County that
the self-insurance arrangements adequately protect the County against liability
for bodily injury, death and property damage, subject to approval of such
self-insurance by the County, which approval shall not be unreasonably be
withheld, conditioned or delayed. FEC shall provide such information to County
as County requests upon reasonable request to provide assurance to the County
that it will be adequately protected by the FEC’s proposed self-insurance.  As
used in this Agreement, “self insurance” shall mean that FEC is itself acting as
if though it were the insurance company providing the insurance required under
the provisions of this Agreement, and FEC shall pay any amounts due in lieu of
insurance proceeds which would have been payable if the insurance policies had
been carried, which amounts shall be treated as insurance proceeds for all
purposes under this Agreement.

 

ARTICLE XIII

 

MISCELLANEOUS

 

13.1                           Notices.  Any notice required by or permitted
under this Agreement shall be in writing and shall be deemed delivered when
delivered by overnight courier service, or by certified mail, return receipt
requested, addressed as follows (or to such other address as a party shall
inform the other party):

 

If to the County:

 

Broward County Port Everglades Dept.

 

 

ATTN: Port Everglades’ Chief Executive

 

 

1850 Eller Drive

 

 

Fort Lauderdale, Florida 33316

 

 

 

With a copy to:

 

County Administrator, Governmental Center

 

 

115 S. Andrews Avenue

 

 

Fort Lauderdale, Florida 33301

 

24

--------------------------------------------------------------------------------


 

If to FEC:

 

Florida East Coast Railway

 

 

7411 Fullerton Street, Suite 100

 

 

Jacksonville, Florida 32256

 

 

Attention: Husein Cumber, Executive Vice President for

 

 

Corporate Development

 

 

 

With a copy to:

 

Florida East Coast Railway

 

 

7411 Fullerton Street, Suite 100

 

 

Jacksonville, Florida 32256

 

 

Attention: Robert Ledoux, Vice President, General

 

 

Counsel & Corporate Secretary

 

13.2                           Amendment.  This Agreement may be amended only in
writing executed by both Parties.

 

13.3                           Entire Agreement.  This Agreement, including its
exhibits, constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior or contemporaneous agreements
(whether oral or written) between them with respect to the subject matter
hereof.

 

13.4                           Governing Law.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Florida.

 

13.5                           Counterparts.  This Agreement may be executed in
two or more counterparts which have been signed and delivered by each of the
Parties (a Party may execute a copy of this Agreement and deliver it by e-mail
transmission; provided, however, that any such Party shall promptly deliver an
original signed copy of this Agreement).

 

13.6                           Jurisdiction and Venue.  The exclusive,
convenient, and proper venue for any legal proceeding arising out of, or related
to, this Agreement shall be Circuit Court in and for Broward County, Florida or
a federal court in and for Broward County, Florida.  Each party waives any
defense, whether asserted by motion or pleading, that Broward County is an
improper or inconvenient venue.

 

13.7                           Time of Essence.  Time is of the essence in the
performance of this Agreement.

 

13.8                           Headings.  The headings used herein are for
convenience of reference only and shall not constitute a part hereof or affect
the construction or interpretation hereof.

 

13.9                           Severability.  If any clause, provision, or
section hereof is held illegal, invalid, or unenforceable by any court, the
illegality, invalidity, or unenforceability of such clause, provision or section
shall not affect any of the remaining clauses, provisions, or sections hereof,
and this Agreement shall be construed and enforced as if such illegal, invalid,
or unenforceable clause, provision or section had not been contained herein.

 

13.10                     Waiver.  No failure on the part of any party to
exercise, and no delay in exercising, and no course of dealing with respect to
any right hereunder, shall operate as a waiver

 

25

--------------------------------------------------------------------------------


 

thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right or remedy provided at law or in equity, except as expressly set forth
herein.

 

13.11                     Terminology.  All personal pronouns used herein,
whether used in the masculine, feminine, or neuter gender, shall include the
singular.

 

13.12                     Successors and Assigns; No Third Party Beneficiaries. 
This Agreement shall be binding on and inure to the benefit of the Parties and
their respective successors and permitted assigns.  No person other than FEC and
the County and the successors and assigns of each (and the City as expressly
provided above), shall have any rights whatsoever under this Agreement.

 

13.13                     Radon Notice.  “RADON GAS:  Radon is a naturally
occurring radioactive gas that, when it has accumulated in a building in
sufficient quantities, may present health risks to persons who are exposed to it
over time.  Levels of radon that exceed federal and state guidelines have been
found in buildings in Florida.  Additional information regarding radon and radon
testing may be obtained from your County health department.”

 

13.14                     Estoppel Certificates.  Each Party shall, from time to
time, upon thirty (30) days’ written request, provide to the requesting Party or
any other person identified by the requesting Party with an estoppel certificate
stating whether the other Party is in default hereunder, whether this Agreement
is in full force and effect, and whether this Agreement has been modified.

 

13.15                     Joint Preparation.  The Parties acknowledge that they
have sought and received whatever competent advice and counsel as was necessary
for them to form a full and complete understanding of all rights and obligations
herein and that the preparation of this Agreement has been their joint effort. 
The language agreed to expresses their mutual intent and the resulting document
shall not, solely as a matter of judicial construction, be construed more
strictly against one of the Parties than the other.

 

13.16                     Priority of Provisions.  If there is a conflict or
inconsistency between any term, statement, requirement, or provision of any
exhibit attached hereto, any document or events referred to herein, or any
document incorporated into this Agreement by reference and a term, statement,
requirement, or provision of this Agreement, the term, statement, requirement,
or provision contained in Articles I through XXIII of this Agreement shall
prevail and be given effect.

 

13.17                     Public Entity Crimes Act.  FEC represents that its
execution of this Agreement will not violate the Public Entity Crimes Act
(Section 287.133, Florida Statutes), which essentially provides that a person or
affiliate who is a contractor, consultant or other provider and who has been
placed on the convicted vendor list following a conviction for a Public Entity
Crime may not submit a bid on a contract to provide any goods or services to
County, may not submit a bid on a contract with County for the construction or
repair of a public building or public work, may not submit bids on leases of
real property to County, may not be awarded or perform work as a contractor,
supplier, subcontractor, or consultant under a contract with County, and may not
transact any business with County in excess of the threshold amount

 

26

--------------------------------------------------------------------------------


 

provided in Section 287.017, Florida Statutes, for category two purchases for a
period of thirty-six (36) months from the date of being placed on the convicted
vendor list.  Violation of this section shall result in termination of this
Agreement by County, by its Board of County Commissioners, and recovery of all
monies paid hereto, and may result in debarment from County’s competitive
procurement activities.

 

ARTICLE XIV

 

LABOR HARMONY; SECURITY

 

14.1                           Labor Harmony.  FEC shall furnish labor that can
work in harmony with all other elements of labor employed or to be employed in
connection with the services to be rendered hereunder.  Without limiting the
generality of the foregoing, labor harmony shall include the provision of labor
that will not cause, cause to be threatened, engage in, or give rise to, either
directly or indirectly, any work disruption, slowdown, stoppage or any violence
or harm to any person or property while performing any work, or activities
incidental thereto, including but not limited to: traveling to or from the ICTF;
loading, transporting and off-loading of equipment and materials; delivery,
receipt, and unloading of materials or equipment at the ICTF; the performing of
this Agreement at the ICTF; or any non-working time associated with the above
while employees are at the ICTF or otherwise within the Port (including but not
limited to lunch hours or other breaks).

 

14.2                           Security.  FEC, at its sole cost, shall be
responsible for all applicable security on the Premises and all improvements
thereon and shall take and require others to take as required, whatever legal
precautions are necessary to protect the Premises, improvements thereon, and all
persons and property thereon.  In addition, FEC and County acknowledge that
security measures at Port Everglades will or may be increased with respect to
seaport security, immigration, drug interdiction, and other import and export
controls and that such efforts may impact the Premises.  In this regard, FEC
agrees to cooperate with County’s efforts to increase security and agrees to
comply with all applicable security related laws, rules, and regulations
(whether imposed by the United States Customs and Border Protection, the United
States Coast Guard, State of Florida or County (provided that, with respect to
the County, no such laws, rules, and regulations are discriminatory as to FEC). 
Furthermore, FEC shall comply with the requirements of the Federal
Transportation Worker Identification Credential (“TWIC”) and any other state and
local port access requirement, as applicable; provided, however, that the
Parties shall cooperate in order to provide for domestic truck drivers to access
the domestic portion of the ICTF without the need for complying with TWIC
requirements.

 

ARTICLE XV

 

FORCE MAJEURE

 

15.1                           Force Majeure Event.  Notwithstanding anything to
the contrary contained in this Agreement, should any fire or other casualty, act
of nature, earthquake, flood, hurricane, lightning, tornado, epidemic,
landslide, war, terrorism, riot, civil commotion, general unavailability of
materials, strike, slowdown, labor dispute, governmental laws or regulations, or

 

27

--------------------------------------------------------------------------------


 

other occurrence beyond FEC’s or County’s control (“Force Majeure Event”)
prevent performance of this Agreement in accordance with its provisions,
performance of this Agreement by either party shall be suspended or excused to
the extent commensurate with such occurrence, except as specifically provided
herein.

 

ARTICLE XVI

 

ZONING AND PERMITTING

 

16.1                           Zoning and Permitting.  It shall be the sole
obligation of FEC, with assistance from the County, but not at County expense,
to obtain any permits and/or zoning approvals which may be required to construct
the ICTF and any additional improvements which FEC may hereafter desire to make
on the Premises.  The County, acting solely in its capacity as the fee owner of
the Land, shall cooperate with FEC as may be reasonably required, to enable FEC
to obtain any permits and/or zoning approvals for the ICTF and any additional
improvements, including, but not limited to, by joining in any applications for
such permits and/or zoning changes.

 

ARTICLE XVII

 

ACCESS/INGRESS AND EGRESS/NEW ROADWAY

 

17.1                           Access.  FEC shall have access to the Premises 24
hours per Day, 7 Days per week, 365 Days per year.

 

17.2                           Ingress and Egress.  FEC, its invitees,
licensees, agents, guests, contractors, suppliers of material and furnishers of
services, shall have the right of ingress and egress via appropriate public ways
to be used in common with others having rights of passage within Port
Everglades.

 

17.3                           New Roadway.  Adjacent to (and not within) the
Premises is an area shown on Exhibit A that is intended to be a roadway from
Eller Drive to the entrance to the ICTF for domestic cargo access to the ICTF
(the “Roadway”).  FEC shall construct the Roadway as part of the construction of
the Facility.  From and after completion of the Roadway, the Roadway will be
available for use by the public.  From and after completion of the Roadway, the
County, at its expense, is responsible for all repair and maintenance of the
Roadway, and the County shall be responsible for all claims brought by users of
the Roadway except for claims caused by the negligence or willful misconduct or
other intentional acts of FEC.

 

ARTICLE XVIII

 

CONSENTS AND APPROVALS

 

18.1                           Granting or Failure to Grant Approvals or
Consents.  All consents and approvals which may be given by a Party under this
Agreement shall, as a condition of their effectiveness, be in writing.  The
granting by a Party of any consent to or approval of any act requiring consent

 

28

--------------------------------------------------------------------------------


 

or approval under the terms of this Agreement, or the failure on the part of a
Party to object to any such action taken without the required consent or
approval, shall not be deemed a waiver by the Party whose consent was required
of its right to require such consent or approval for any other act.

 

18.2                           Standard.  Unless this Agreement specifically
provides for the granting of consent or approval at a Party’s sole discretion,
then consents and approvals which may be given by a Party under this Agreement
shall not (whether or not so indicated elsewhere in this Agreement) be
unreasonably withheld or conditioned by such Party and shall be given or denied
within the time period provided, and if no such time period has been provided,
within a reasonable time.  Upon disapproval of any request for a consent or
approval, the disapproving Party shall, together with notice of such
disapproval, submit to the requesting Party a written statement setting forth
with specificity its reasons for such disapproval.

 

18.3.                        Approvals for the County.  The County hereby agrees
that, subject to applicable laws and regulations, the Port Everglades Chief
Executive (or the Port Everglades Chief Executive’s authorized designee) shall
be authorized to grant consents or approvals on behalf of the County with
respect to this Agreement; provided, however, that the County does not delegate
to the Port Everglades Chief Executive the right or authority to approve of an
amendment or an assignment of this Agreement or of a sub-lease of the Land, or
of a recognition agreement if such an agreement is required pursuant to
Section 8.6(a) hereof.

 

18.4                           No Fees, etc.  Except as otherwise expressly
authorized in this Agreement, no fees or charges of any kind or amount shall be
required by either Party hereto as a condition of the grant of any consent or
approval which may be required under this Agreement (provided that the foregoing
shall not be deemed in any way to limit the County acting in its governmental,
as distinct from its proprietary, capacity from charging governmental fees on a
nondiscriminatory basis).

 

18.5                           Police Powers.  The County cannot, and hereby
specifically does not, waive or relinquish any of its regulatory approval or
enforcement rights and obligations as it may relate to the County acting in its
governmental, as distinct from its proprietary, capacity, such as
nondiscriminatory regulations governing the Premises and any improvements
thereon, and maritime-related operations and activities at Port Everglades. 
Nothing in this Agreement, shall be deemed to create an affirmative duty of
County to abrogate its sovereign right to exercise its police powers and
governmental powers by approving or disapproving or taking any other action in
accordance with its zoning and land use codes as amended, administrative codes
as amended, ordinances as amended, rules and regulations as amended, federal
laws and regulations as amended, state laws and regulations as amended, and
grant agreements as amended.

 

18.6                           Changes in Law.  If any changes are made to the
law affecting the ICTF or otherwise affecting the operation of FEC at the ICTF
or otherwise on its system, including but not limited to changes to the ICC
Termination Act of 1995, Pub. L. 104-88, 109 Stat. 803 (December 29, 1995), and
if such changes have an impact on FEC’s rights or obligations with respect to
the ICTF and the Parties’ ability to secure the benefit of the bargain set forth
in this Agreement, the Parties agree to meet and confer and if necessary to
negotiate in good faith

 

29

--------------------------------------------------------------------------------


 

changes to this Agreement that will address such changes and attempt to restore
the Parties to the benefit of the bargain reflected herein.

 

ARTICLE XIX

 

NONDISCRIMINATION

 

19.1                           Nondiscrimination.  FEC shall not unlawfully
discriminate against any person in its operations and activities or in
fulfilling its obligations under this Agreement.

 

ARTICLE XX

 

REPRESENTATIONS

 

20.1                           Representations of the County.  The County
represents and warrants to FEC as of the Effective Date as follows:

 

(a)                                  Title.  The County has fee simple title to
the Land, possesses full power and authority to deal with the Land in all
respects and no other party has any right or option thereto or in connection
therewith, including, without limitation, that there are no options, rights of
first offer or rights of first refusal to purchase or lease the Land or any
portion thereof or interest therein.

 

(b)                                 No Condemnation.  There are no pending or,
to the actual knowledge of the County, threatened condemnation or annexation
proceedings or actions affecting the Land.

 

(c)                                  No Litigation.  There are no pending or, to
the actual knowledge of the County, threatened actions or legal proceedings
affecting the Land or the County’s interest therein.

 

(d)                                 Laws.  The County has not received notice
nor has the County any actual knowledge of any uncured violation of any laws
affecting any part of the Land.

 

(e)                                  Hazardous Materials.  To the best of the
County’s knowledge, the Land (including the surface water, ground water, and any
improvements) do not contain any underground storage tanks, urea formaldehyde,
or any other Hazardous Materials.

 

(f)                                    Authority.  The County has full right and
authority to enter into this Agreement and consummate the transaction
contemplated hereby.  All requisite governmental action has been taken by the
County in connection with the entering into of this Agreement and the
instruments referenced herein and the consummation of the transaction
contemplated hereby.  Each of the persons signing this Agreement on behalf of
the County is authorized to do so.

 

(g)                                 Consents; Binding Obligations; Violations. 
All consents and approvals which may be required in order for the County to
enter into this Agreement or consummate the transaction contemplated hereby have
been obtained.  This Agreement and all documents required hereby to be executed
by the County are and will be valid, legally binding obligations of and
enforceable against the County in accordance with their terms.  Neither the
execution of this

 

30

--------------------------------------------------------------------------------


 

Agreement nor the consummation of the transaction contemplated hereby will be in
violation of any judgment, order, permit, writ, injunction or decree of any
court, commission, bureau or agency to which the County is subject or by which
the County is bound, or constitute a breach or default under any agreement or
other obligation to which the County is a party or otherwise bound.

 

20.2                           Representations of FEC.  FEC represents and
warrants to the County as of the Effective Date as follows:

 

(a)                                  Authority.  FEC is a limited liability
company, duly organized and validly existing under the laws of the State of
Florida, and has all authority and power to own its properties and carry on its
business.  FEC is qualified to do business in the State of Florida and it will
take such action as, from time to time hereafter, may be necessary to remain so
qualified.  FEC has full right and authority to enter into this Agreement and
consummate the transaction contemplated hereby.  All requisite limited liability
company action has been taken by FEC in connection with the entering into of
this Agreement and the instruments referenced herein and the consummation of the
transaction contemplated hereby.  Each of the persons signing this Agreement on
behalf of FEC is authorized to do so.

 

(b)                                 Consents; Binding Obligations; Violations. 
All consents and approvals which may be required in order for FEC to enter into
this Agreement or consummate the transaction contemplated hereby have been
obtained.  This Agreement and all documents required hereby to be executed by
FEC are and will be valid, legally binding obligations of and enforceable
against FEC in accordance with their terms.  Neither the execution of this
Agreement nor the consummation of the transaction contemplated hereby will be in
violation of any judgment, order, permit, writ, injunction or decree of any
court, commission, bureau or agency to which FEC is subject or by which FEC is
bound, or constitute a breach or default under any agreement or other obligation
to which FEC is a party or otherwise bound.

 

(c)                                  Litigation.  There is not pending or, to
the knowledge of FEC, threatened any action by any other person which would if
adversely determined have a material adverse effect on FEC or on the rights of
the Parties under this Agreement, and there is no bankruptcy or similar
proceeding pending or, to the knowledge of FEC threatened against FEC or any
Affiliate of FEC.

 

(d)                                 Effective Date; Survival.  No claim for a
breach of any representation or warranty of FEC will be actionable or payable if
the breach in question results from or is based on a condition, state of facts
or other matter which was known to the County prior to execution of this
Agreement.

 

31

--------------------------------------------------------------------------------


 

ARTICLE XXI

 

BOND REQUIREMENTS

 

21.1                           Bond.  Prior to commencement of construction of
the ICTF, FEC shall furnish (or shall cause its design-build contractor to
furnish) to County’s Port Everglades Department the following:

 

(a)                                  Performance Bond and Payment Bond (Surety):

 

(i)                                     A performance bond and payment bond in a
form reasonably acceptable to the County’s Port Everglades Department, which may
be a joint obligee bond in favor of FEC and the County.

 

(ii)                                  The Bonds shall be in the amount of one
hundred percent (100%) of the construction amount guaranteeing to County, the
completion and performance of the construction and development on the Premises
as provided in this Agreement, as well as full payment of all suppliers,
materialpersons, laborers, or subcontractors performing services in connection
with the improvements to the Premises.  The Bonds shall be with a Surety company
which is qualified pursuant to the County’s standards for Surety’s on County
construction projects as follows:

 

a.                                       Qualifications of Surety:

 

(1)                                  A separate performance bond and payment
bond must be executed by a Surety company of recognized standing, authorized to
do business in the state of Florida as Surety, having a resident agent in the
state of Florida and having been in business with a record of successful
continuous operation for at least five (5) years.

 

(2)                                  In addition to the minimum qualifications
set forth above, the Surety company must meet at least one of the following
additional qualifications:

 

(A)                              The Surety company shall hold a current
certificate of authority as acceptable surety on federal bonds in accordance
with United States Department of Treasury Circular 570, Current Revisions.  If
the amount of the Bond exceeds the underwriting limitation set forth in the
circular, in order to qualify, the net retention of the surety company shall not
exceed the underwriting limitation in the circular, and the excess risks must be
protected by coinsurance, reinsurance, or other methods in accordance with
Treasury Circular 297, revised September 1, 1978 (31 CFR Section 223.10
Section 223.111).  Further, the Surety company shall provide County with
evidence satisfactory to County, that such excess risk has been protected in an
acceptable manner.

 

(B)                                The Surety company shall have at least the
following minimum ratings in the latest revision of Best’s Insurance Report:

 

32

--------------------------------------------------------------------------------


 

Size

 

 

 

 

 

Amount of Bond

 

Ratings

 

Category

 

 

 

 

 

 

 

     500,001 to   1,000,000

 

B+

 

Class I

 

  1,000,001 to   2,000,000

 

B+

 

Class II

 

  2,000,001 to   5,000,000

 

A-

 

Class III

 

  5,000,001 to 10,000,000

 

A-

 

Class IV

 

10,000,001 to 25,000,000

 

A-

 

Class V

 

25,000,001 to 50,000,000

 

A-

 

Class VI

 

50,000,001 or more

 

A

 

Class VII

 

 

(iii)     The Bonds shall continue in effect for one year after final completion
and acceptance of the work with liability equal to one hundred percent (100%) of
the construction price, or an additional bond shall be conditioned that FEC
will, upon notification by County’s Port Everglades Chief Executive, correct any
defective or faulty work or materials which appear within one (1) year after
completion of the construction work.

 

OR —

 

(b)                                 Performance and Payment Guaranty:

 

In lieu of a performance bond and payment bond, FEC may furnish an alternate
form of security which may be in the form of cash, money order, certified check,
cashier’s check or irrevocable letter of credit.  Such alternate forms of
security shall be for the same purpose and shall be subject to the same
conditions as those applicable above and shall be held by County and remain in
effect for one (1) year after final completion and acceptance of the work.

 

ARTICLE XXII

 

LANDLORD’S LIENS

 

22.1                           Landlord’s Liens.  The County agrees to
subordinate its statutory landlord’s lien to the SIB in connection with the SIB
Loan and to any refinance of the SIB Loan which is in an amount that does not
exceed the then-outstanding balance of the SIB Loan and is for a term not
exceeding the Initial Term and is at an interest rate that does not exceed ten
percent (10%), such subordination to be in form and content reasonably
acceptable to the County and the applicable lender.

 

33

--------------------------------------------------------------------------------


 

ARTICLE XXIII

 

WAIVER OF JURY TRIAL

 

23.1                        JURY TRIAL WAIVER.  FEC AND THE COUNTY EACH HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY ISSUE OR CONTROVERSY ARISING UNDER THIS
AGREEMENT.

 

[signatures begin on next page]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

BROWARD COUNTY through its BOARD OF COUNTY COMMISSIONERS, signing by and through
its Mayor or Vice Mayor, authorized to execute same by Board action on the 20
day of March, 2012, and FEC, signing by and through its President, duly
authorized to execute same.

 

 

 

COUNTY:

 

 

 

ATTEST:

 

BROWARD COUNTY, by and through

 

 

its Board of County Commissioners

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ [ILLEGIBLE]

Broward County Administrator, as

 

Mayor

 

Ex-officio Clerk of the Broward County

 

 

Board of County Commissioners

 

 

 

 

 

[g202161mm07i001.jpg]

 

20th day of March, 2012

 

 

 

WITNESSES:

 

 

 

/s/ Jodi Gardner

 

Print name:

JODI GARDNER

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Andre Morrell

 

 

 

Print name:

ANDRE MORRELL

 

 

 

Approved as to Insurance

 

Approved as to form by

Requirements by

 

Office of County Attorney

RISK MANAGEMENT DIVISION

 

Broward County, Florida

 

 

JONI ARMSTRONG COFFEY, County Attorney

 

 

1850 Eller Drive, Suite 502

 

 

Fort Lauderdale, Florida 33316

 

 

Telephone:

(954) 523-3404

 

 

Telecopier:

(954) 523-2613

 

 

 

/s/ Jacqueline A. Binns 2/13/12

 

By:

/s/ Russell J. Morrison

Risk Management Division

 

 

Russell J. Morrison (2/13/12)

 

 

 

Sr. Assistant County Attorney

Jacqueline A. Binns

 

 

Risk Insurance and

 

By:

/s/ Noel M. Pfeffer

Contracts Manager

 

 

Noel M. Pfeffer (2/14/12)

 

 

 

Deputy County Attorney

 

35

--------------------------------------------------------------------------------


 

STATE OF FLORIDA

)

 

 

)ss:

 

COUNTY OF BROWARD

)

 

 

The foregoing instrument was acknowledged before me this 20th day of March,
2012, by John E. Rodstrom, Jr., as            Mayor of Broward County, Florida,
a political subdivision of the State of Florida, on behalf of the political
subdivision. She is personally known to me.

 

[g202161mm07i002.jpg]

/s/ Mary Anne Darby

Notary Public

Print Name:

Mary Anne Darby

My commission expires:

 

[signatures continue on next page]

 

36

--------------------------------------------------------------------------------


 

 

FEC:

 

 

 

FLORIDA EAST COAST RAILWAY, L.L.C., a

 

Florida limited liability company

 

 

 

 

 

By:

/s/ James R. Hertwig

 

Name:

James R. Hertwig

 

Title:

President & CEO

 

 

 

10th day of February, 2012

 

 

 

WITNESSES:

 

 

 

/s/ Robert B. Ledoux

 

Print name:

Robert B. Ledoux

 

 

 

 

/s/ Raymond Ertmer

 

Print name:

Raymond Ertmer

 

 

 

STATE OF FLORIDA

)

 

 

)ss:

 

COUNTY OF Duval

)

 

 

The foregoing instrument was acknowledged before me this 10th day of February,
2012, by James R. Hertwig, as President & CEO of FLORIDA EAST COAST RAILWAY,
L.L.C., a Florida limited liability company, on behalf of the limited liability
company. He/She is personally known to me.

 

 

/s/ Sandy L. Kelley

 

Notary Public

 

Print Name:

Sandy L. Kelley

 

My commission expires:

 

 

 

 

 

[g202161mm07i003.jpg]

 

37

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A                                               Description of Facility

 

Exhibit B                                                 Legal Description of
Land

 

Exhibit C                                                 Settlement Agreement

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF FACILITY

 

[g202161mm07i004.jpg]

 

39

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION OF LAND

 

40

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SETTLEMENT AGREEMENT

 

THIS AGREEMENT made as of the 22nd day of June, 2004 by and among CITY OF
HOLLYWOOD, a Florida municipal corporation (“City”), BROWARD COUNTY, a political
subdivision of the State of Florida (“County”), PE LAND HOLDINGS, LLC, a Florida
limited liability company (“Tenant”), FLORIDA EAST COAST INDUSTRIES, INC., a
Florida corporation which wholly owns Tenant (“FECI”) and FLAGLER DEVELOPMENT
COMPANY, a Florida corporation which is a wholly owned subsidiary of FECI
(“Flagler”).

 

RECITALS

 

WHEREAS, County and Tenant were parties to that certain Lease (“Lease”) dated
October 15, 1997 between County and World Gate Associates Limited Partnership,
predecessor in interest to Tenant, (“World Gate”) relating to a ninety-seven
(97) acre site

(“World Gate Site”) in Port Everglades, Broward County, Florida, which site is
within the municipal boundary of City;

 

WHEREAS, City and County are among the parties to that certain Interlocal
Agreement (“Interlocal Agreement”) dated May 6, 1994 among City, County and the
cities of Fort Lauderdale and Dania, Article IV of which provided, inter alia,
for payments in lieu of ad valorem taxes with respect to Port Everglades;

 

WHEREAS, County, City, and Tenant are parties to that certain Agreement relating
to acquisition of property by Broward County (“Tri-Party Agreement”) dated
September 30, 1997 among County, City and World Gate, which Agreement provided,
inter alia, for certain payments

 

41

--------------------------------------------------------------------------------


 

to City in lieu of ad valorem taxes with respect to the World Gate Site upon the
acquisition of the site by County, which payments would continue for the term of
the Lease, including any renewals thereof;

 

WHEREAS, Tenant’s obligations under the Tri-Party Agreement were guaranteed
pursuant to that Certain Guaranty (“Guaranty”) dated November 16, 1997 issued by
Michael J. Swerdlow, an affiliate of World Gate (“Swerdlow”) to City;

 

WHEREAS, Flagler acquired World Gate’s interest in the Lease and assumed World
Gate’s obligations under the Lease and the Tri-Party Agreement, all pursuant to
that certain Assignment and Assumption of Lease dated November 30, 2000, and
incident thereto Flagler agreed to indemnify Swerdlow with respect to his
obligations under the Guaranty pursuant to that certain Indemnity Agreement
dated November 30, 2000 between Flagler and Swerdlow;

 

WHEREAS, Tenant acquired Flagler’s interest in the Lease and assumed Flagler’s
obligations under the Lease and the Tri-Party Agreement pursuant to that certain
Assignment and Assumption of Lease and Improvements dated July 23, 2003;

 

WHEREAS, the obligations of Tenant, as successor in interest to World Gate, to
City under the Tri-Party Agreement are further secured by that certain
Collateral Assignment of Lease (“Collateral Assignment”) dated November 16, 1997
between World Gate and City;

 

WHEREAS, County and Tenant have terminated the Lease pursuant to that certain
Lease Termination Agreement dated March 15, 2004 (“Lease Termination
Agreement”);

 

42

--------------------------------------------------------------------------------


 

WHEREAS, City has asserted various claims against County and Tenant with respect
to past and future payments in lieu of ad valorem taxes relating to the World
Gate Site, including, without limitation, claims under or related to the
Interlocal Agreement, the Tri-Party Agreement and/or the Collateral Assignment
and the matters set forth in City commission Resolution No R- 2004-92, and
claims against Swerdlow under the Guaranty (all of such claims collectively the
“City Claims”); and

 

WHEREAS, the parties desire to resolve the City Claims upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

 

1.   Initial Payment to City.  FECI shall pay to City One Million Eight Hundred
Thousand Dollars ($1,800,000.00) in cash within five business days following the
full authorization, execution and delivery of this Agreement by all parties
hereto.

 

2.   Future Payments to City.

 

(a)   Current Tenants.  County has currently leased portions of the space within
the existing warehouse on the World Gate Site to Chiquita Bands Company, North
America (“Chiquita”) and Toyota Tsusho America, Inc. (“Toyota”) (collectively
the “Current Leases”). County shall make annual payments to City in lieu of ad
valorem taxes relating to such space on January 15, 2005 and on each
January 15th thereafter in an amount equal to the amounts which Toyota and
Chiquita would have been required to pay under paragraph (b) with respect to the
preceding year but for the fact that their respective leases were entered into
prior to the date of

 

43

--------------------------------------------------------------------------------


 

this Agreement, but in the case of Toyota the amount of such annual payment
shall be based only on the portion of the Rate/sf which is in excess of 30¢;
provided, however, that County shall be required to make such payments, as it
relates to either Chiquita or Toyota, if and only to the extent that the
applicable tenant is current in the payment of rent due under its lease as of

the date such payment is owing to City.

 

(b)   Future Tenants.  Commencing on the date of this Agreement, County shall
contractually require each of its tenants who lease all or any portion of the
World Gage Site (other than under the Current Leases) to make annual payments to
City in lieu of ad valorem taxes with respect to all periods during which such
tenants have a right of possession as to such property, but not beyond
December 31, 2032, in an amount equal to the product of (i) the following rate
per square foot for the applicable calendar year, multiplied by (ii) the amount
of square footage of floor space leased by such tenant in the building(s), if
any, located on such property as to which certificates of occupancy or their
equivalent have been issued (with a reasonable allocation (proportionate to all
occupiable space within such building(s)) of any common areas within such
building (s) consistent with any such allocation relating thereto made in the
tenant’s lease):

 

Calendar Year

 

Rate/sf

 

 

 

 

 

2005

 

30¢

 

2006

 

30¢

 

2007

 

30¢

 

2008

 

30¢

 

2009

 

36¢

 

2010

 

42¢

 

2011

 

48¢

 

2012

 

54¢

 

2013

 

60¢

 

2014

 

63¢

 

2015

 

66¢

 

2016

 

69¢

 

2017

 

72¢

 

2018-2032

 

75¢

 

 

44

--------------------------------------------------------------------------------


 

provided that in no event shall any such annual payment be in an amount less
than $2,103.09 per acre multiplied by the total land area which is a part of the
World Gate Site which is leased by such tenant (without allocation of any land
area other than that as to which it has a right to exclusive possession). 
County shall contractually require that (i) each such annual payment be made by
the tenant on or before January 15th following the year with respect to which it
was determined, (ii) if such payment is not paid when due the tenant shall in
addition pay City interest thereon at the rate of one percent (1%) per month
from the due date through the date of payment, (iii) if the tenant’s lease
includes a security deposit, such deposit shall be available to secure the
tenant’s payment obligations to City, subject and subordinate to any claim by
County against such deposit, and (iv) in the event of a partial lease year
during a calendar year, the amount due to City with respect to such calendar
year shall be prorated to reflect the length of such partial lease year relative
to a full twelve months.  For purposes of this paragraph (b), the square footage
of buildings on the World Gate Site shall be determined as of July 1st of the
applicable year and “building” shall mean any leaseable above-ground improvement
or portion of improvement (i.e., the type of structure that, in the ordinary
course of business, is considered a structure for which rent is collected,
whether or not rent is actually collected for the structure) on the World Gate
Site, which has a roof.  If at any time ad valorem taxes are assessed and paid
with respect to any portion of the property leased by such tenant, then the
tenant shall be entitled to a credit against the amount owing to City under this
paragraph (b) in the amount of such paid taxes.

 

(c )   Sale.  In the event that County sells the World Gate Site or any portion
thereof to a third party prior to December 31, 2032, then for purposes of
paragraph (b) the purchaser shall be deemed to have leased all of such portion
from County for a term commencing on the

 

45

--------------------------------------------------------------------------------


 

closing of the sale, with its right of possession commencing on the commencement
of such term and continuing through December 31, 2032.

 

(d )  City as Beneficiary; Non-Recourse as to County.  City is intended to be,
and shall expressly be named in all future leases as, a third party beneficiary
of the contractual requirements to be obtained by County from its tenant(s) and
purchaser(s) pursuant to this Paragraph 2.  Each such contractual requirement,
upon being established by County, is without recourse against County.

 

3.   Release by City.

 

(a)   Release.  City hereby remises, releases, acquits, satisfies, and forever
discharges and fully releases each of the Paragraph 3 Released Parties (as
defined in paragraph (b)) of and from all manner of known, unknown, natural,
unnatural or unsuspected actions, causes of action, claims, liabilities, suits,
debts, dues, sum of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims, expenses, attorney’s fees,
compensation and all other damages and demands whatsoever, in law or in equity,
now accrued or hereafter to accrue, which city ever had, now has or may have in
the future, against the Paragraph 3 Released Parties or any of them, for, upon
or by reason of any matter, cause or thing whatsoever, know or unknown, past,
present or future relating to the World Gate Site, including, without
limitation, any such matter, cause or thing arising under or with respect to any
of the following:

 

(i)                                     any City Claim;

 

(ii)                                  Article IV of the Interlocal Agreement,
but only insofar as it relates to the World Gate Site;

 

46

--------------------------------------------------------------------------------


 

(iii)                               the Tri-Party Agreement (except, in the case
of County, Section 2 thereof);

 

(iv)                              the Guaranty;

 

(v)                                 the Collateral Assignment; or

 

(vi)                              the Lease, including, without limitation, the
termination thereof and the entering into and/or consummation of the Lease
Termination Agreement;

 

provided, however, that this release shall not release FECI with regard to its
obligations under Paragraph I hereof nor County with regard to its obligations
under Paragraph 2 hereof.

 

(b)   Paragraph 3 Released Parties.  As used in paragraph (a), the term
“Paragraph 3 Released Parties” shall mean (v) Tenant, Flagler, FECI, and all
entities owned directly or indirectly by FECI and all of their respective
current and past officers, directors, agents, employees, independent contractors
and legal representatives, (w) County and its current and past officers,
Commissioners, agents, employees, independent contractors and legal
representatives, (x) Swerdlow, (y) World Gate, Port Everglades Commerce Center
Associates Limited Partnership, all of their respective affiliates, and all of
their respective current and past partners, shareholders, members, managers,
officers, directors, agents, employees, independent contractors and legal
representatives, and (z) any of their respective predecessors, heirs, successors
or assigns, as previously or hereinafter composed.

 

4.   Release of City.

 

(a)    Release.  County, Tenant, FECI and Flagler (collectively, the “Paragraph
4 Releasing Parties”), hereby remise, release, acquit, satisfy, and forever
discharge and fully release each of the City Released Parties (as defined in
paragraph (b)) of and from all manner of known, unknown, natural, unnatural or
unsuspected actions, causes of action, claims, liabilities,

 

47

--------------------------------------------------------------------------------


 

suits, debts, dues, sum of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims, expenses,
attorney’s fees, compensation and all other damages and demands whatsoever, in
law or in equity, now accrued or hereafter to accrue, which any of the Paragraph
4 Releasing Parties ever had, now have or may have in the future, against the
City Released Parties or any of them, for, upon or by reason of any matter,
cause or thing whatsoever know or unknown, past, present or future, relating to
the World Gate Site, including, without limitation, any such matter, cause or
thing arising under or with respect to any of the following:

 

(i)                                     Article IV of the Interlocal Agreement,
but only insofar as it relates to the World Gate Site; or

 

(ii)                                  The Tri-Party Agreement (except Section 2
thereof)

 

(b)    City Released Parties.  As used in paragraph  (a), the term “City
Released Parties” shall mean City and its current and past officers,
Commissioners, agents, employees, independent contractors and legal
representatives, and any of their respective predecessors, heirs, successors or
assigns, as presently or hereinafter composed.

 

5.   Termination of Certain Instruments.  The parties hereto hereby acknowledge
and agree that each of the following instruments have been or are hereby
terminated and are of no further force or effect:

 

(i)                                     Lease;

 

(ii)                                  Tri-Party Agreement, except that Section 2
thereof, insofar as it relates to City and County, shall remain in full force
and effect;

 

(iii)                               Article IV of Interlocal Agreement, but only
insofar as it relates to any of the approximately 272 acres of land purchased by
County from Port Property Associates, L.P. pursuant to that certain Purchase and
Sale

 

48

--------------------------------------------------------------------------------


 

Agreement dated September     , 1997 (Article IV, and the remaining provisions
of Interlocal Agreement, shall otherwise remain in full force and effect);

 

(iv)                              Collateral Assignment; and

 

(v)                                 Guaranty.

 

City shall execute and deliver to Tenant such further documentation as Tenant
may from time to time reasonable request to confirm on the public record that
each of such documents has been terminated.

 

6.   Return of Letter of Credit By County.  Upon the full authorization,
execution and delivery of this Agreement by all parties hereto, County shall
deliver to FECI the original of the letter of credit provided to County pursuant
to the provisions of Section 2 of that certain Indemnification Agreement dated
March 15, 2004 between County and FECI, together with any amendments thereto and
any other documentation reasonably requested by the issuer of such letter of
credit evidencing the termination thereof.

 

7.   Miscellaneous.

 

(a)  Each party acknowledges that the releases provided for in Paragraphs 3 and
4, as applicable, have been freely and voluntarily executed by the party
granting same after having consulted with their respective counsel, and that
such party has not relied on any inducements, promises or representations made
by any other party hereto or their employees or agents in entering into this
Agreement except as set forth herein.

 

(b)  Each party represents and warrants to each of the other parties hereto that
(i) its execution and delivery of this Agreement has been authorized by all
necessary corporate action, and (ii) all other actions required to be taken to
authorize execution of this Agreement

 

49

--------------------------------------------------------------------------------


 

and performance of all obligations undertaken by such party have been duly and
regularly taken.

 

(c)  This Agreement shall be binding upon, and inure to the benefit of, each of
the parties hereto and their respective successors and assigns.

 

(d)  This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, without regard to the
application of conflict of laws principles, except to the extent such laws are
superseded by federal law.

 

(e)  In the event that any party initiates litigation or any other proceeding
arising from, related to, or in connection with, this Agreement or the subject
matter thereof, the sole venue for such litigation shall be in the Circuit Court
in and for Broward County, Florida.

 

(f)  This Agreement embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior verbal and written agreements and understandings relating thereto.  No
party hereto has made any representation or warranty or covenant in connection
with the subject matter set forth herein except as expressly stated herein.

 

(g)  The parties may execute this Agreement in multiple counterparts, each of
which shall constitute an original and together shall constitute one and the
same instrument.

 

(h)  Any notice to be given or served upon any party hereto in connection with
this Agreement must be in writing and may be given by certified or registered
mail, FedEx or other nationally recognized overnight courier, hand-delivery or
facsimile (with an original immediately followed by certified or registered mail
or overnight courier) and shall be deemed to have been given upon the earlier of
when received or two (2) business days after notice is sent. Notices shall be
delivered to the addresses set forth below:

 

50

--------------------------------------------------------------------------------


 

If to City:

 

City Manager

City of Hollywood

P.O. Box 229045

Hollywood, FL 33022-9045

 

If to County:

 

County Administrator

Office of County Administrator

Broward County Governmental Center

115 South Andrews Avenue, Suite 409

Fort Lauderdale, FL 33301

 

If to Tenant:

 

PE Land Holdings LLC

c/o Florida East Coast Industries, Inc.

One Malaga Street

St. Augustine, FL 32084

Attention: Heidi J. Eddins, Esq.

Executive Vice President and General Counsel

 

If to FECI:

 

Florida East Coast Industries, Inc.

One Malaga Street

St. Augustine, FL 32084

Attention: Heidi J. Eddins, Esq.

Executive Vice President and General Counsel

 

If to Flagler:

 

Flagler Development Company

10151 Deerwood Park Boulevard

Building 100, Suite 330

Jacksonville, FL 32256

Attention: James A. Hoener, Esq.

Counsel

 

51

--------------------------------------------------------------------------------


 

(i)  Each party to this Agreement acknowledges that it has participated in the
negotiation of this Agreement and that no provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or any governmental or judicial authority by reason of such person’s
having drafted or been deemed to have drafted such provision.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

 

 

CITY:

 

 

 

Attest:

 

CITY OF HOLLYWOOD

 

 

 

 

             /s/ Patricia Clerny

 

By:

             /s/ Mara Giulianti

Clerk

 

 

Mayor

 

 

 

 

 

 

By:

             /s/ Cameron D. Benson

(SEAL)

 

 

City Manager

 

 

 

 

 

 

 

 

 

 

22nd day of June, 2004

 

 

 

 

 

Approved as to form and legality for use

 

 

reliance of City of Hollywood only:

 

 

 

 

 

             /s/ Daniel L. Abbott

 

 

City Attorney

 

 

 

 

 

COUNTY:

Attest:

 

BROWARD COUNTY, through its Board

 

 

 

 

 

Of County Commissioners

 

 

 

 

             /s/ Roger Desjarlais

 

By:

/s/ Ilene Lieberman

County Administrator and Ex-Officio

 

Name:

Ilene Lieberman

Clerk of the Board of County

 

Title:

Mayor

Commissioners of Broward County,

 

Date:

6/22/04

Florida

 

 

 

(SEAL)

 

22nd day of June, 2004

 

52

--------------------------------------------------------------------------------


 

 

 

Approved as to form by Office of County

 

 

Attorney, Broward County, Florida

 

 

EDWARD A. DION, County Attorney

 

 

115 S. Andrews Avenue, Suite 423

 

 

Fort Lauderdale, FL 33301

 

 

Telephone: (954) 357-7600

 

 

Telecopier: (954) 357-6968

 

 

 

 

 

By:

             /s/

 

 

Assistant County Attorney

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

PE LAND HOLDINGS, LLC, a Florida

 

 

Limited liability company

 

 

 

 

 

By:

Florida East Coast Industries, Inc., a

Witness:

 

 

Florida corporation, its managing

 

 

 

and sole member

 

 

 

              /s/ Linda Jackson

 

By:

      /s/ Heidi J. Eddins

 

 

 

Executive Vice President, Secretary

              /s/ Gayle Robideaux

 

 

and General Counsel

 

 

 

 

 

FECI:

 

 

 

Witness:

 

FLORIDA EAST COAST INDUSTRIES, INC.

 

 

 

              /s/ Linda Jackson

 

By:

              /s/ Heidi J. Eddins

 

 

 

Executive Vice President, Secretary

              /s/ Gayle Robideaux

 

 

and General Counsel

 

 

 

 

 

FLAGLER:

 

 

 

Witness:

 

FLAGLER DEVELOPMENT COMPANY

 

 

 

              /s/ Linda Jackson

 

By:

          /s/ Heidi J. Eddins

 

 

 

Secretary

              /s/ Gayle Robideaux

 

 

 

53

--------------------------------------------------------------------------------